
	
		II
		Calendar No. 839
		110th CONGRESS
		2d Session
		S. 1171
		[Report No. 110–401]
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2007
			Mr. Bingaman (for
			 himself and Mr. Domenici) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 25, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Colorado River Storage Project Act and
		  Public Law 87–483 to authorize the construction and rehabilitation of water
		  infrastructure in Northwestern New Mexico, to authorize the use of the
		  reclamation fund to fund the Reclamation Water Settlements Fund, to authorize
		  the conveyance of certain Reclamation land and infrastructure, to authorize the
		  Commissioner of Reclamation to provide for the delivery of water, and for other
		  purposes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Northwestern New Mexico Rural
			 Water Projects Act.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short
				title.
					Sec. 2. Definitions.
					Sec. 3. Compliance with environmental
				laws.
					TITLE I—Amendments to the
				Colorado River Storage Project Act and Public Law 87–483
					Sec. 101. Amendments to the Colorado
				River Storage Project Act.
					Sec. 102. Amendments to Public Law
				87–483.
					Sec. 103. Effect on Federal water
				law.
					TITLE II—Reclamation Water
				Settlements Fund
					Sec. 201. Reclamation Water Settlements
				Fund.
					TITLE III—Northwestern New
				Mexico Rural Water Supply Project
					Sec. 301. Purposes.
					Sec. 302. Authorization of Northwestern
				New Mexico Rural Water Supply Project.
					Sec. 303. Delivery and use of
				Northwestern New Mexico Rural Water Supply Project water.
					Sec. 304. Project contracts.
					Sec. 305. Use of Navajo Nation Municipal
				Pipeline.
					Sec. 306. Authorization of conjunctive
				use wells.
					Sec. 307. San Juan River Navajo
				Irrigation Projects.
					Sec. 308. Other irrigation
				projects.
					Sec. 309. Authorization of
				appropriations.
					TITLE IV—Navajo Nation
				water rights
					Sec. 401. Agreement.
					Sec. 402. Trust Fund.
					Sec. 403. Waivers and
				releases.
				
			2.DefinitionsIn this Act:
			(1)Acre-feetThe
			 term acre-feet means acre-feet per year.
			(2)AgreementThe
			 term Agreement means the agreement among the State of New Mexico,
			 the Nation, and the United States setting forth a stipulated and binding
			 agreement signed by the State of New Mexico and the Nation on April 19,
			 2005.
			(3)Animas-la Plata
			 ProjectThe term Animas-La Plata Project has the
			 meaning given the term in section 3 of Public Law 100–585 (102 Stat. 2973),
			 including Ridges Basin Dam, Lake Nighthorse, the Pipeline, and any other
			 features or modifications made pursuant to the Colorado Ute Settlement Act
			 Amendments of 2000 (Public Law 106–554; 114 Stat. 2763A–258).
			(4)CityThe
			 term City means the city of Gallup, New Mexico.
			(5)CompactThe
			 term Compact means the Upper Colorado River Basin Compact as
			 consented to by the Act of April 6, 1949 (63 Stat. 31, chapter 48).
			(6)ContractThe
			 term Contract means the contract between the United States and the
			 Nation setting forth certain commitments, rights, and obligations of the United
			 States and the Nation, as described in paragraph 6.0 of the Agreement.
			(7)DepletionThe
			 term depletion means the depletion of the flow of the San Juan
			 River stream system in State of New Mexico by a particular use of water
			 (including any depletion incident to the use) and represents the diversion from
			 the stream system by the use, less return flows to the stream system from the
			 use.
			(8)Draft Impact
			 StatementThe term Draft Impact Statement means the
			 draft environmental impact statement prepared by the Bureau of Reclamation for
			 the Project dated March 2007.
			(9)FundThe
			 term Fund means the Reclamation Waters Settlements Fund
			 established by section 201(a).
			(10)Hydrologic
			 determinationThe term hydrologic determination
			 means the draft hydrologic determination entitled Water Availability
			 from Navajo Reservoir and the Upper Colorado River Basin for Use in New
			 Mexico, prepared by the Bureau of Reclamation pursuant to section 11 of
			 the Act of June 13, 1962 (Public Law 87–483; 76 Stat. 99), and dated May
			 2006.
			(11)NationThe
			 term Nation means the Navajo Nation, a body politic and
			 federally-recognized Indian nation as provided for in section 101(2) of the
			 Federally Recognized Indian Tribe List of 1994 (25 U.S.C. 497a(2)), also known
			 variously as the Navajo Tribe, the Navajo Tribe of
			 Arizona, New Mexico & Utah, and the Navajo Tribe of
			 Indians and other similar names, and includes all bands of Navajo
			 Indians and chapters of the Navajo Nation.
			(12)Navajo Indian
			 Irrigation ProjectThe term Navajo Indian Irrigation
			 Project means the Navajo Indian irrigation project authorized by section
			 2 of Public Law 87–483 (76 Stat. 96).
			(13)Navajo
			 ReservoirThe term Navajo Reservoir means the
			 reservoir created by the impoundment of the San Juan River at Navajo Dam, as
			 authorized by the Act of April 11, 1956 (commonly known as the Colorado
			 River Storage Project Act) (43 U.S.C. 620 et seq.).
			(14)Navajo Nation
			 Municipal PipelineThe term Navajo Nation Municipal
			 Pipeline means the pipeline used to convey the water of the Animas-La
			 Plata Project of the Navajo Nation from the City of Farmington, New Mexico, to
			 communities of the Navajo Nation located in close proximity to the San Juan
			 River Valley in State of New Mexico (including the City of Shiprock), as
			 authorized by section 15(b) of the Colorado Ute Indian Water Rights Settlement
			 Act of 1988 (Public Law 100–585; 102 Stat. 2973; 114 Stat. 2763A–263).
			(15)Non-Navajo
			 irrigation districtThe term Non-Navajo Irrigation
			 Districts means—
				(A)the Hammond
			 Conservancy District;
				(B)the Bloomfield
			 Irrigation District; and
				(C)any other
			 community ditch organization in the San Juan River basin in State of New
			 Mexico.
				(16)ProjectThe
			 term Project means the Northwestern New Mexico Rural Water Supply
			 Project (commonly known as the Navajo-Gallup Pipeline Project)
			 authorized under section 302(a), as substantially described as the preferred
			 alternative in the Draft Impact Statement.
			(17)Project
			 participantsThe term Project Participants means the
			 City, the Nation, and the Jicarilla Apache Nation.
			(18)ResolutionThe
			 term Resolution means the Resolution of the Upper Colorado River
			 Commission entitled Use and Accounting of Upper Basin Water Supplied to
			 the Lower Basin in New Mexico by the Proposed Project and dated June
			 17, 2003.
			(19)San Juan River
			 Recovery Implementation ProgramThe term San Juan River
			 Recovery Implementation Program means the intergovernmental program
			 established pursuant to the cooperative agreement dated October 21, 1992
			 (including any amendments to the program).
			(20)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Commissioner of Reclamation or any other designee.
			(21)Stream
			 adjudicationThe term stream adjudication means the
			 general stream adjudication that is the subject of New Mexico v. United States,
			 et al., No. 75–185 (11th Jud. Dist., San Juan County, New Mexico) (involving
			 claims to waters of the San Juan River and the tributaries of that
			 river).
			(22)Trust
			 FundThe term Trust Fund means the Navajo Nation
			 Water Resources Development Trust Fund established by section 402(a).
			3.Compliance with
			 environmental laws
			(a)Effect of
			 execution of agreementThe execution of the Agreement under
			 section 401(a)(2) shall not constitute a major Federal action under the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.).
			(b)Compliance with
			 environmental lawsIn carrying out this Act, the Secretary shall
			 comply with each law of the Federal Government relating to the protection of
			 the environment, including—
				(1)the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.); and
				(2)the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.).
				IAmendments to the
			 Colorado River Storage Project Act and Public Law 87–483
			101.Amendments to
			 the Colorado River Storage Project Act
				(a)Participating
			 projectsParagraph (2) of the first section of the Act of April
			 11, 1956 (commonly known as the Colorado River Storage Project
			 Act) (43 U.S.C. 620(2)) is amended by inserting the Northwestern
			 New Mexico Rural Water Supply Project, after Fruitland
			 Mesa,.
				(b)Navajo Reservoir
			 water bankThe Act of April 11, 1956 (commonly known as the
			 Colorado River Storage Project Act) is amended—
					(1)by redesignating
			 section 16 (43 U.S.C. 620o) as section 17; and
					(2)by inserting after
			 section 15 (43 U.S.C. 620n) the following:
						
							16.(a)The Secretary of the Interior may create
				and operate within the available capacity of Navajo Reservoir a top water
				bank.
								(b)Water made
				available for the top water bank in accordance with subsections (c) and (d)
				shall not be subject to section 11 of Public Law 87–483 (76 Stat. 99).
								(c)The top water bank
				authorized under subsection (a) shall be operated in a manner that—
									(1)is consistent with
				applicable law; and
									(2)does not impair
				the ability of the Secretary of the Interior to deliver water under contracts
				entered into under—
										(A)Public Law 87–483
				(76 Stat. 96); and
										(B)New Mexico State
				Engineer File Nos. 2847, 2848, 2849, and 2917.
										(d)(1)The Secretary of the
				Interior, in cooperation with the State of New Mexico (acting through the
				Interstate Stream Commission), shall develop any terms and procedures for the
				storage, accounting, and release of water in the top water bank that are
				necessary to comply with subsection (c).
									(2)The terms and
				procedures developed under paragraph (1) shall include provisions requiring
				that—
										(A)the storage of
				banked water shall be subject to approval under State law by the New Mexico
				State Engineer to ensure that impairment of any existing water right does not
				occur, including storage of water under New Mexico State Engineer File No.
				2849;
										(B)water in the top
				water bank be subject to evaporation and other losses during storage;
										(C)water in the top
				water bank be released for delivery to the owner or assigns of the banked water
				on request of the owner, subject to reasonable scheduling requirements for
				making the release; and
										(D)water in the top
				water bank be the first water spilled or released for flood control purposes in
				anticipation of a spill, on the condition that top water bank water shall not
				be released or included for purposes of calculating whether a release should
				occur for purposes of satisfying releases required under the San Juan River
				Recovery Implementation Program.
										(e)The Secretary of
				the Interior may charge fees to water users that use the top water bank in
				amounts sufficient to cover the costs incurred by the United States in
				administering the water
				bank.
								.
					102.Amendments to
			 Public Law 87–483
				(a)Navajo Indian
			 Irrigation ProjectPublic Law 87–483 (76 Stat. 96) is amended by
			 striking section 2 and inserting the following:
					
						2.(a)In accordance with the
				Act of April 11, 1956 (commonly known as the Colorado River Storage
				Project Act) (43 U.S.C. 620 et seq.), the Secretary of the Interior is
				authorized to construct, operate, and maintain the Navajo Indian Irrigation
				Project to provide irrigation water to a service area of not more than 110,630
				acres of land.
							(b)(1)Subject to paragraph
				(2), the average diversion by the Navajo Indian Irrigation Project from the
				Navajo Reservoir over any consecutive 10-year period shall be the lesser
				of—
									(A)508,000 acre-feet
				per year; or
									(B)the quantity of
				water necessary to supply an average depletion of 270,000 acre-feet per
				year.
									(2)The quantity of
				water diverted for any 1 year shall not be more than 15 percent of the average
				diversion determined under paragraph (1).
								(c)In addition to
				being used for irrigation, the water diverted by the Navajo Indian Irrigation
				Project under subsection (b) may be used within the area served by Navajo
				Indian Irrigation Project facilities for the following purposes:
								(1)Aquaculture
				purposes, including the rearing of fish in support of the San Juan River Basin
				Recovery Implementation Program authorized by Public Law 106–392 (114 Stat.
				1602).
								(2)Domestic,
				industrial, or commercial purposes relating to agricultural production and
				processing.
								(3)The generation of
				hydroelectric power as an incident to the diversion of water by the Navajo
				Indian Irrigation Project for authorized purposes.
								(4)The implementation
				of the alternate water source provisions described in subparagraph 9.2 of the
				agreement executed under section 401(a)(2) of the Northwestern New Mexico Rural
				Water Projects Act.
								(d)The Navajo Indian
				Irrigation Project water diverted under subsection (b) may be transferred to
				areas located within or outside the area served by Navajo Indian Irrigation
				Project facilities, and within or outside the boundaries of the Navajo Nation,
				for any beneficial use in accordance with—
								(1)the agreement
				executed under section 401(a)(2) of the Northwestern New Mexico Rural Water
				Projects Act;
								(2)the contract
				executed under section 304(a)(2)(B) of the Northwestern New Mexico Rural Water
				Projects Act; and
								(3)any other
				applicable law.
								(e)(1)The Secretary may use
				the capacity of the Navajo Indian Irrigation Project works to convey water
				supplies for—
									(A)the Northwestern
				New Mexico Rural Water Supply Project under section 302 of the Northwestern New
				Mexico Rural Water Projects Act; or
									(B)other
				nonirrigation purposes authorized under subsection (c) or (d).
									(2)The Secretary
				shall not reallocate, or require repayment of, construction costs of the Navajo
				Indian Irrigation Project because of the conveyance of water supplies under
				paragraph
				(1).
								.
				(b)Runoff Above
			 Navajo DamSection 11 of Public Law 87–483 (76 Stat. 100) is
			 amended by adding at the end the following:
					
						(d)(1)For purposes of
				implementing in a year of prospective shortage the water allocation procedures
				established by subsection (a), the Secretary of the Interior shall determine
				the quantity of any shortages and the appropriate apportionment of water using
				the normal diversion requirements on the flow of the San Juan River originating
				above Navajo Dam based on the following criteria:
								(A)The quantity of
				diversion or water delivery for the current year anticipated to be necessary to
				irrigate land in accordance with cropping plans prepared by contractors.
								(B)The annual
				diversion or water delivery demands for the current year anticipated for
				non-irrigation uses under water delivery contracts, including the demand for
				delivery for uses in the State of Arizona under the Northwestern New Mexico
				Rural Water Supply Project authorized by section 302(a) of the Northwestern New
				Mexico Rural Water Projects Act, but excluding any current demand for surface
				water for placement into aquifer storage for future recovery and use.
								(C)An annual normal
				diversion demand of 135,000 acre-feet for the initial stage of the San
				Juan-Chama Project authorized by section 8.
								(2)The Secretary
				shall not include in the normal diversion requirements—
								(A)the quantity of
				water that reliably can be anticipated to be diverted or delivered under a
				contract from inflows to the San Juan River arising below Navajo Dam under New
				Mexico State Engineer File No. 3215; or
								(B)the quantity of
				water anticipated to be supplied through reuse.
								(3)If the State of
				New Mexico determines that water uses under Navajo Reservoir water supply
				contracts or diversions by the San Juan-Chama Project need to be reduced in any
				1 year for the State to comply with the Upper Colorado River Basin Compact, as
				consented to by the Act of April 6, 1949 (63 Stat. 31, chapter 48), the
				Secretary shall reduce the normal diversion requirements for the year to
				reflect the water use or diversion limitations imposed by the State of New
				Mexico.
							(e)(1)If the Secretary
				determines that there is a shortage of water under subsection (a), the
				Secretary shall allocate the shortage to the demands on the Navajo Reservoir
				water supply in the following order of priority:
								(A)The demand for
				delivery for uses in the State of Arizona under the Northwestern New Mexico
				Rural Water Supply Project authorized by section 303 of the Northwestern New
				Mexico Rural Water Projects Act, excluding the quantity of water anticipated to
				be diverted for the uses from inflows to the San Juan River that arise below
				Navajo Dam in accordance with New Mexico State Engineer File No. 3215.
								(B)The demand for
				delivery for uses allocated under paragraph 8.2 of the agreement executed under
				section 401(a)(2) of the Northwestern New Mexico Rural Water Projects Act,
				excluding the quantity of water anticipated to be diverted for such uses under
				State Engineer File No. 3215.
								(C)The uses in the
				State of New Mexico that are determined under subsection (d), in accordance
				with the procedure for apportioning the water supply under subsection
				(a).
								(2)For any year for
				which the Secretary determines and allocates a shortage in the Navajo Reservoir
				water supply, the Secretary shall not deliver, and contractors of the water
				supply shall not divert, any of the water supply for placement into aquifer
				storage for future recovery and use.
							(3)To determine the
				occurrence and amount of any shortage to contracts entered into under this
				section, the Secretary shall not include as available storage any water stored
				in a top water bank in Navajo Reservoir established under section 16(a) of the
				Act of April 11, 1956 (commonly known as the Colorado River Storage
				Project Act).
							(f)The Secretary of
				the Interior shall apply the sharing and apportionment of water determined
				under subsections (a), (d), and (e) on an annual volume basis.
						(g)The Secretary of
				the Interior may revise a determination of shortages, apportionments, or
				allocations of water under subsections (a), (d), and (e) on the basis of
				information relating to water supply conditions that was not available at the
				time at which the determination was made.
						(h)Nothing in this
				section prohibits the Secretary from reallocating water for any year, including
				a year in which a shortage is determined under subsection (a), in accordance
				with cooperative water agreements between water users providing for a sharing
				of water supplies.
						(i)Any water
				available for diversion under New Mexico State Engineer File No. 3215 shall be
				distributed, to the maximum extent practicable, in proportionate amounts to the
				diversion demands of all contractors and subcontractors of the Navajo Reservoir
				water supply that are diverting water below Navajo
				Dam.
						.
				103.Effect on
			 Federal water lawUnless
			 expressly provided in this Act, nothing in this Act modifies, conflicts with,
			 preempts, or otherwise affects—
				(1)the Boulder Canyon
			 Project Act (43 U.S.C. 617 et seq.);
				(2)the Boulder Canyon
			 Project Adjustment Act (54 Stat. 774, chapter 643);
				(3)the Act of April
			 11, 1956 (commonly known as the Colorado River Storage Project
			 Act) (43 U.S.C. 620 et seq.);
				(4)the Act of
			 September 30, 1968 (commonly known as the Colorado River Basin Project
			 Act) (82 Stat. 885);
				(5)Public Law 87–483
			 (76 Stat. 96);
				(6)the Treaty between
			 the United States of America and Mexico representing utilization of waters of
			 the Colorado and Tijuana Rivers and of the Rio Grande, signed at Washington
			 February 3, 1944 (59 Stat. 1219);
				(7)the Colorado River
			 Compact of 1922, as approved by the Presidential Proclamation of June 25, 1929
			 (46 Stat. 3000);
				(8)the
			 Compact;
				(9)the Act of April
			 6, 1949 (63 Stat. 31, chapter 48);
				(10)the Jicarilla
			 Apache Tribe Water Rights Settlement Act (106 Stat. 2237); or
				(11)section 205 of
			 the Energy and Water Development Appropriations Act, 2005 (118 Stat.
			 2949).
				IIReclamation Water
			 Settlements Fund
			201.Reclamation
			 Water Settlements Fund
				(a)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as the
			 Reclamation Water Settlements Fund, consisting of—
					(1)such amounts as
			 are deposited to the Fund under subsection (b); and
					(2)any interest
			 earned on investment of amounts in the Fund under subsection (d).
					(b)Deposits to
			 Fund
					(1)In
			 generalFor each of fiscal years 2018 through 2028, the Secretary
			 of the Treasury shall deposit in the Fund, if available, $100,000,000 of the
			 revenues that would otherwise be deposited for the fiscal year in the fund
			 established by the first section of the Act of June 17, 1902 (32 Stat. 388,
			 chapter 1093).
					(2)Availability of
			 amountsAmounts deposited in the Fund under paragraph (1) shall
			 be made available pursuant to this section—
						(A)without further
			 appropriation; and
						(B)in addition to
			 amounts appropriated pursuant to any authorization contained in any other
			 provision of law.
						(c)Expenditures
			 from Fund
					(1)In
			 generalFor each of fiscal years 2018 through 2030, on request by
			 the Secretary pursuant to paragraphs (2) and (3), the Secretary of the Treasury
			 shall transfer from the Fund to the Secretary an amount not to exceed
			 $100,000,000 for the fiscal year requested.
					(2)RequestsThe
			 Secretary may request a transfer from the Fund to implement a settlement
			 agreement approved by Congress that resolves, in whole or in part, litigation
			 involving the United States or any other agreement approved by Congress that is
			 entered into by the Secretary, if the settlement or other agreement requires
			 the Bureau of Reclamation to plan, design, and construct—
						(A)water supply
			 infrastructure; or
						(B)a project—
							(i)to rehabilitate a
			 water delivery system to conserve water; or
							(ii)to restore fish
			 and wildlife habitat or otherwise improve environmental conditions associated
			 with or affected by a reclamation project that is in existence on the date of
			 enactment of this Act.
							(3)Use for
			 completion of Project
						(A)Priorities
							(i)First
			 priorityThe first priority for expenditure of amounts in the
			 Fund shall be for the purposes described in subparagraph (B).
							(ii)Other
			 purposesAny amounts in the Fund that are not needed for the
			 purposes described in subparagraph (B) may be used for other purposes
			 authorized in paragraph (2).
							(B)Completion of
			 ProjectEffective beginning January 1, 2018, if, in the judgment
			 of the Secretary, the deadline described in section 401(f)(1)(A)(ix) is
			 unlikely to be met because a sufficient amount of funding is not otherwise
			 available through appropriations made available pursuant to section 309(a), the
			 Secretary shall request the Secretary of the Treasury to transfer from the Fund
			 to the Secretary such amounts on an annual basis pursuant to paragraph (1), not
			 to exceed a total of $500,000,000, as are necessary to pay the Federal share of
			 the costs, and substantially complete as expeditiously as practicable, the
			 construction of the water supply infrastructure authorized as part of the
			 Project.
						(C)Prohibited use
			 of FundThe Secretary shall not use any amount transferred from
			 the Fund under subparagraph (A) to carry out any other feature or activity
			 described in title IV other than a feature or activity relating to the
			 construction of the water supply infrastructure authorized as part of the
			 Project.
						(d)Investment of
			 amounts
					(1)In
			 generalThe Secretary of the Treasury shall invest such portion
			 of the Fund as is not, in the judgment of the Secretary of the Treasury,
			 required to meet current withdrawals.
					(2)Interest-bearing
			 obligationsInvestments may be made only in interest-bearing
			 obligations of the United States.
					(3)Acquisition of
			 obligationsFor the purpose of investments under paragraph (1),
			 obligations may be acquired—
						(A)on original issue
			 at the issue price; or
						(B)by purchase of
			 outstanding obligations at the market price.
						(4)Sale of
			 obligationsAny obligation acquired by the Fund may be sold by
			 the Secretary of the Treasury at the market price.
					(5)Credits to
			 FundThe interest on, and the proceeds from the sale or
			 redemption of, any obligations held in the Fund shall be credited to, and form
			 a part of, the Fund.
					(e)Transfers of
			 amounts
					(1)In
			 generalThe amounts required to be transferred to the Fund under
			 this section shall be transferred at least monthly from the general fund of the
			 Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
					(2)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
					(f)TerminationOn
			 September 30, 2030—
					(1)the Fund shall
			 terminate; and
					(2)the unexpended and
			 unobligated balance of the Fund shall be transferred to the general fund of the
			 Treasury.
					IIINorthwestern New
			 Mexico Rural Water Supply Project
			301.PurposesThe purposes of this subtitle are—
				(1)to authorize the
			 Secretary to construct the Northwestern New Mexico Rural Water Supply
			 Project;
				(2)to allocate the
			 water supply for the Project among the Nation, the city of Gallup, New Mexico,
			 and the Jicarilla Apache Nation; and
				(3)to authorize the
			 Secretary to enter into Project repayment contracts with the city of Gallup and
			 the Jicarilla Apache Nation.
				302.Authorization
			 of Northwestern New Mexico Rural Water Supply Project
				(a)In
			 GeneralThe Secretary, acting through the Commissioner of
			 Reclamation, is authorized to design, construct, operate, and maintain the
			 Project in substantial accordance with the preferred alternative in the Draft
			 Impact Statement.
				(b)Project
			 facilitiesTo provide for the delivery of San Juan River water to
			 Project Participants, the Secretary may construct, operate, and maintain the
			 Project facilities described in the preferred alternative in the Draft Impact
			 Statement, including:
					(1)A pumping plant on
			 the San Juan River in the vicinity of Kirtland, New Mexico.
					(2)(A)A main pipeline from
			 the San Juan River near Kirtland, New Mexico, to Shiprock, New Mexico, and
			 Gallup, New Mexico, which follows United States Highway 491.
						(B)Any pumping plants
			 associated with the pipeline authorized under subparagraph (A).
						(3)(A)A main pipeline from
			 Cutter Reservoir to Ojo Encino, New Mexico, which follows United States Highway
			 550.
						(B)Any pumping plants
			 associated with the pipeline authorized under subparagraph (A).
						(4)(A)Lateral pipelines from
			 the main pipelines to Nation communities in the States of New Mexico and
			 Arizona.
						(B)Any pumping plants
			 associated with the pipelines authorized under subparagraph (A).
						(5)Any water
			 regulation, storage or treatment facility, service connection to an existing
			 public water supply system, power substation, power distribution works, or
			 other appurtenant works (including a building or access road) that is related
			 to the Project facilities authorized by paragraphs (1) through (4), including
			 power transmission facilities to connect Project facilities to existing
			 high-voltage transmission facilities.
					(c)Acquisition of
			 Land
					(1)In
			 generalExcept as provided in paragraph (2), the Secretary may
			 acquire any land or interest in land that is necessary to construct, operate,
			 and maintain the Project facilities authorized under subsection (b).
					(2)LimitationThe
			 Secretary may not condemn water rights for purposes of the Project.
					(d)Conditions
					(1)In
			 generalThe Secretary shall not commence construction of the
			 facilities authorized under subsection (b) until such time as—
						(A)the Secretary
			 executes the Agreement and the Contract;
						(B)the contracts
			 authorized under section 304 are executed;
						(C)the
			 Secretary—
							(i)completes an
			 environmental impact statement for the Project; and
							(ii)has issued a
			 record of decision that provides for a preferred alternative; and
							(D)the State of New
			 Mexico has made arrangements with the Secretary to contribute $25,000,000
			 toward the construction costs of the Project.
						(2)Cost
			 sharingState contributions required under paragraph (1)(D) shall
			 be in addition to amounts that the State of New Mexico contributes for the
			 planning and construction of regional facilities to distribute Project water to
			 the City and surrounding Nation communities before the date on which the City
			 executes a repayment contract under section 304(b).
					(3)EffectThe
			 design and construction of the Project shall not be subject to the
			 Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450 et seq.).
					(e)Power
			 issues
					(1)ReservationThe
			 Secretary shall reserve, from existing reservations of Colorado River Storage
			 Project power for Bureau of Reclamation projects, up to 26 megawatts of power
			 for use by the Project.
					(2)Reallocation of
			 costsNotwithstanding the Act of April 11, 1956 (commonly known
			 as the Colorado River Storage Project Act) (43 U.S.C. 620 et
			 seq.), the Secretary shall not reallocate or reassign any cost associated with
			 the Project from an entity covered by this title to the power function.
					(f)Conveyance of
			 project facilities
					(1)In
			 generalThe Secretary is authorized to enter into separate
			 agreements with the City and the Nation to convey each Project facility
			 authorized under subsection (b) to the City and the Nation after—
						(A)completion of
			 construction of the Project; and
						(B)execution of a
			 Project operations agreement approved by the Secretary and the Project
			 Participants that sets forth—
							(i)any terms and
			 conditions that the Secretary determines are necessary—
								(I)to ensure the
			 continuation of the intended benefits of the Project; and
								(II)to fulfill the
			 purposes of this subtitle;
								(ii)requirements
			 acceptable to the Secretary and the Project Participants for—
								(I)the distribution
			 of water under the Project; and
								(II)the allocation
			 and payment of annual operation, maintenance, and replacement costs of the
			 Project based on the proportionate uses of Project facilities; and
								(iii)conditions and
			 requirements acceptable to the Secretary and the Project Participants for
			 operating and maintaining each Project facility on completion of the
			 conveyance, including the requirement that the City and the Nation
			 shall—
								(I)comply
			 with—
									(aa)the Compact;
			 and
									(bb)other applicable
			 law; and
									(II)be responsible
			 for—
									(aa)the operation,
			 maintenance, and replacement of each Project facility; and
									(bb)the accounting
			 and management of water conveyance and Project finances, as necessary to
			 administer and fulfill the conditions of the Contract executed under section
			 304(a)(2)(B).
									(2)Conveyance to
			 the City of Gallup or Navajo NationIn conveying a Project
			 facility under this subsection, the Secretary shall convey to—
						(A)the City the
			 facilities and any land or interest in land acquired by the United States for
			 the construction, operation, and maintenance of the Project that are located
			 within the corporate boundaries of the City; and
						(B)the Nation the
			 facilities and any land or interests in land acquired by the United States for
			 the construction, operation, and maintenance of the Project that are located
			 outside the corporate boundaries of the City.
						(3)Effect of
			 conveyanceThe conveyance of each Project facility shall not
			 affect the application of the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.) relating to the use of the water associated with the Project.
					(4)Notice of
			 proposed conveyanceNot later than 45 days before the date of a
			 proposed conveyance of any Project facility, the Secretary shall submit to the
			 Committee on Resources of the House of Representatives and to the Committee on
			 Energy and Natural Resources of the Senate notice of the conveyance of each
			 Project facility.
					(g)Colorado river
			 storage project powerThe
			 conveyance of Project facilities under subsection (f) shall not affect the
			 availability of Colorado River Storage Project power to the Project under
			 subsection (e).
				(h)Regional use of
			 project facilities
					(1)In
			 generalSubject to paragraph (2), Project facilities constructed
			 under subsection (b) may be used to treat and convey non-Project water or water
			 that is not allocated by subsection 303(b) if—
						(A)capacity is
			 available without impairing any water delivery to a Project Participant;
			 and
						(B)the unallocated or
			 non-Project water beneficiary—
							(i)has the right to
			 use the water;
							(ii)agrees to pay the
			 operation, maintenance, and replacement costs assignable to the beneficiary for
			 the use of the Project facilities; and
							(iii)agrees to pay a
			 fee established by the Secretary to assist in the recovery of any capital cost
			 relating to that use.
							(2)Effect of
			 paymentsAny payments to the United States or the Nation for the
			 use of unused capacity under this subsection or for water under any subcontract
			 with the Nation or the Jicarilla Apache Nation shall not alter the construction
			 repayment requirements or the operation, maintenance, and replacement payment
			 requirements of the Project Participants.
					303.Delivery and
			 use of Northwestern New Mexico Rural Water Supply Project water
				(a)Use of project
			 water
					(1)In
			 generalIn accordance with this Act and other applicable law,
			 water supply from the Project shall be used for municipal, industrial,
			 commercial, domestic, and stock watering purposes.
					(2)Use on certain
			 land
						(A)In
			 generalSubject to subparagraph (B), the Nation may use Project
			 water allocations on—
							(i)land held by the
			 United States in trust for the Nation and members of the Nation; and
							(ii)land held in fee
			 by the Nation.
							(B)TransferThe
			 Nation may transfer the purposes and places of use of the allocated water in
			 accordance with the Agreement and applicable law.
						(3)Hydroelectric
			 powerHydroelectric power may be generated as an incident to the
			 delivery of Project water under paragraph (1).
					(4)Storage
						(A)In
			 generalSubject to subparagraph (B), any water contracted for
			 delivery under paragraph (1) that is not needed for current water demands or
			 uses may be delivered by the Project for placement in underground storage in
			 the State of New Mexico for future recovery and use.
						(B)State
			 approvalDelivery of water under subparagraph (A) is subject
			 to—
							(i)approval by the
			 State of New Mexico under applicable provisions of State law relating to
			 aquifer storage and recovery; and
							(ii)the provisions of
			 the Agreement and this Act.
							(b)Project water
			 and capacity allocations
					(1)DiversionThe
			 Project shall divert from the Navajo Reservoir and the San Juan River a
			 quantity of water that does not exceed the lesser of—
						(A)37,760 acre-feet
			 of water; or
						(B)the quantity of
			 water necessary to supply a depletion from the San Juan River of 35,890
			 acre-feet.
						(2)Allocation
						(A)In
			 generalWater diverted under paragraph (1) shall be allocated to
			 the Project Participants in accordance with subparagraphs (B) through (E),
			 other provisions of this Act, and other applicable law.
						(B)Allocation to
			 the city of gallupThe Project shall deliver at the point of
			 diversion from the San Juan River not more than 7,500 acre-feet of water for
			 use by the City.
						(C)Allocation to
			 Navajo Nation communities in New MexicoFor use by the Nation in
			 the State of New Mexico, the Project shall deliver at the points of diversion
			 from the San Juan River or at Navajo Reservoir the lesser of—
							(i)22,650 acre-feet
			 of water; or
							(ii)the quantity of
			 water necessary to supply a depletion from the San Juan River of 20,780
			 acre-feet of water.
							(D)Allocation to
			 Navajo Nation communities in ArizonaIn accordance with
			 subsection (d), the Project may deliver at the point of diversion from the San
			 Juan River not more than 6,411 acre-feet of water for use by the Nation in the
			 State of Arizona.
						(E)Allocation to
			 jicarilla apache nationThe Project shall deliver at Navajo
			 Reservoir not more than 1,200 acre-feet of water for use by the Jicarilla
			 Apache Nation in the southern portion of the Jicarilla Apache Nation
			 Reservation in the State of New Mexico.
						(3)Use in excess of
			 allocation quantityNotwithstanding each allocation quantity
			 limit described in subparagraphs (B), (C), and (E) of paragraph (2), the
			 Secretary may authorize a Project Participant to exceed the allocation quantity
			 limit of that Project Participant if—
						(A)capacity is
			 available without impairing any water delivery to any other Project
			 Participant; and
						(B)the Project
			 Participant benefitting from the increased allocation quantity—
							(i)has the right to
			 use the additional water;
							(ii)agrees to pay the
			 operation, maintenance, and replacement costs relating to the additional use
			 any Project facility; and
							(iii)agrees to pay a
			 fee established by the Secretary to assist in recovering capital costs relating
			 to that additional use.
							(c)Sources of
			 waterThe sources of water for the Project allocated by
			 subsection (b) shall be water originating in—
					(1)drainage of the
			 San Juan River above Navajo Dam, to be supplied under New Mexico State Engineer
			 File No. 2849; and
					(2)inflow to the San
			 Juan River arising below Navajo Dam, to be supplied under New Mexico State
			 Engineer File No. 3215.
					(d)Conditions for
			 use in Arizona
					(1)RequirementsProject
			 water shall not be delivered for use by any community of the Nation in the
			 State of Arizona under subsection (b)(2)(D) until the date on which—
						(A)the Secretary
			 determines by hydrologic investigation that sufficient water is reasonably
			 likely to be available to supply uses from water of the Colorado River system
			 allocated to the State of Arizona;
						(B)the Secretary
			 submits to Congress the determination described in subparagraph (A);
						(C)the Secretary
			 determines that the uses in the State of Arizona are within the apportionment
			 of the water of the Colorado River made to the State of Arizona through
			 compact, statute, or court decree;
						(D)Congress has
			 approved a Navajo Reservoir supply contract between the Nation and the United
			 States to provide for the delivery of Project water for the uses in
			 Arizona;
						(E)the Navajo Nation
			 and the State of Arizona have entered into an agreement providing for delivery
			 of water of the Project for uses in Arizona; and
						(F)any other
			 determination is made as may be required by the Compact.
						(2)Accounting of
			 uses in ArizonaAny depletion of water from the San Juan River
			 stream system in the State of New Mexico that results from the diversion of
			 water by the Project for uses within the State of Arizona (including depletion
			 incidental to the diversion, impounding, or conveyance of water in the State of
			 New Mexico for uses in the State of Arizona)—
						(A)shall be accounted
			 for as a part of the Colorado River System apportionments to the State of
			 Arizona; and
						(B)shall not increase
			 the total quantity of water to which the State of Arizona is entitled to use
			 under any compact, statute, or court decree.
						(e)Forbearance
					(1)In
			 generalSubject to paragraphs (2) and (3), during any year in
			 which a shortage to the normal diversion requirement for any use relating to
			 the Project within the State of Arizona occurs (as determined under section 11
			 of Public Law 87–483 (76 Stat. 99)), the Nation may temporarily forbear the
			 delivery of the water supply of the Navajo Reservoir for uses in the State of
			 New Mexico under the apportionments of water to the Navajo Indian Irrigation
			 Project and the normal diversion requirements of the Project to allow an
			 equivalent quantity of water to be delivered from the Navajo Reservoir water
			 supply for municipal and domestic uses of the Nation in the State of Arizona
			 under the Project.
					(2)Limitation of
			 forbearanceThe Nation may forebear the delivery of water under
			 paragraph (1) of a quantity not exceeding the quantity of the shortage to the
			 normal diversion requirement for any use relating to the Project within the
			 State of Arizona.
					(3)EffectThe
			 forbearance of the delivery of water under paragraph (1) shall be subject to
			 the requirements relating to accounting and water quantity described in
			 subsection (d)(2).
					(f)EffectNothing
			 in this Act—
					(1)authorizes the
			 marketing, leasing, or transfer of the water supplies made available to the
			 Nation under the Contract to non-Navajo water users in States other than the
			 State of New Mexico; or
					(2)authorizes the
			 forbearance of water uses in the State of New Mexico to allow uses of water in
			 other States other than as authorized under subsection (e).
					(g)Consistency with
			 Upper Colorado River Basin CompactIn accordance with the
			 Resolution and notwithstanding any other provision of law—
					(1)water may be
			 diverted by the Project from the San Juan River in the State of New Mexico for
			 use in the Lower Colorado River Basin in the State of New Mexico; and
					(2)water diverted
			 under paragraph (1) shall be a part of the consumptive use apportionment made
			 to the State of New Mexico by Article III(a) of the Compact.
					304.Project
			 contracts
				(a)Navajo Nation
			 contract
					(1)Hydrologic
			 determinationCongress recognizes that the Hydrologic
			 Determination satisfactory to support approval of the Contract has been
			 completed.
					(2)Contract
			 approval
						(A)Approval
							(i)In
			 generalExcept to the extent that any provision of the Contract
			 conflicts with this Act, Congress approves, ratifies, and incorporates by
			 reference the Contract.
							(ii)AmendmentsTo
			 the extent any amendment is executed to make the Contract consistent with this
			 Act, that amendment is authorized, ratified, and confirmed.
							(B)Execution of
			 contractThe Secretary, acting on behalf of the United States,
			 shall enter into the Contract to the extent that the Contract does not conflict
			 with this Act (including any amendment that is required to make the Contract
			 consistent with this Act).
						(3)No repayment
			 obligationThe Nation is not obligated to repay—
						(A)any share of the
			 construction costs of the Nation relating to the Project authorized by section
			 302(a); or
						(B)any costs relating
			 to the construction of the Navajo Indian Irrigation Project that may otherwise
			 be allocable to the Nation for use of any facility of the Navajo Indian
			 Irrigation Project to convey water to each Navajo community under the
			 Project.
						(4)Operation,
			 maintenance, and replacement obligationSubject to subsection
			 (f), the Nation shall pay any costs relating to the operation, maintenance, and
			 replacement of each facility of the Project that are allocable to the
			 Nation.
					(5)Limitation,
			 cancellation, termination, and rescissionThe Contract may be
			 limited by a term of years, canceled, terminated, or rescinded only by an Act
			 of Congress.
					(b)City of gallup
			 contract
					(1)Contract
			 authorizationTo the extent consistent with this Act, the
			 Secretary is authorized to enter into a repayment contract with the City that
			 requires the City—
						(A)to repay, within a
			 50-year period, the share of any construction cost of the City relating to the
			 Project; and
						(B)to pay the
			 operation, maintenance, and replacement costs of the Project that are allocable
			 to the City.
						(2)Share of
			 construction costs
						(A)In
			 generalSubject to subparagraph (B), the Secretary shall
			 determine the share of the construction costs of the City relating to the
			 Project, based on the ability of the City to pay the construction costs of each
			 facility of the Project that is allocable to the City.
						(B)Minimum
			 percentageThe share of the construction costs of the City shall
			 be at least 25 percent of the construction costs of the Project that are
			 allocable to the City.
						(3)Excess
			 construction costsAny construction costs of the Project
			 allocable to providing capacity to deliver water to the City that are in excess
			 of the share of the City of the construction costs of the Project, as
			 determined under paragraph (2), shall be nonreimbursable.
					(4)Grant
			 fundsA grant from any other Federal source shall not be credited
			 toward the amount required to be repaid by the City under a repayment
			 contract.
					(5)Title
			 transferIf title is transferred to the City prior to repayment
			 under section 302(f), the City shall be required to provide assurances
			 satisfactory to the Secretary of fulfillment of the remaining repayment
			 obligation of the City.
					(6)Operation,
			 maintenance and replacement obligationThe City shall pay the
			 operation, maintenance, and replacement costs for each facility of the Project
			 that is allocable to the City.
					(7)Water delivery
			 subcontract
						(A)In
			 generalExcept as provided in subparagraph (B), the Secretary
			 shall not enter into a contract under paragraph (1) with the City until the
			 City has secured a water supply for the portion of the Project for which the
			 City is responsible by entering into, as approved by the Secretary, a water
			 delivery subcontract for a period of not less than 40 years beginning on the
			 date on which the construction of any facility of the Project serving the City
			 is completed, but for a period not exceeding 99 years, with—
							(i)the Nation, as
			 authorized by the Contract; or
							(ii)the Jicarilla
			 Apache Nation, as authorized by the settlement contract between the United
			 States and the Jicarilla Apache Tribe, authorized by the Jicarilla Apache Tribe
			 Water Rights Settlement Act (Public Law 102–441; 106 Stat. 2237).
							(B)EffectNothing
			 in this paragraph—
							(i)prevents the City
			 from obtaining an alternate source of water for the portion of the Project for
			 which the City is responsible, subject to approval of the Secretary and the
			 State of New Mexico, acting through the New Mexico Interstate Stream Commission
			 and the New Mexico State Engineer; or
							(ii)obligates the
			 Nation or the Jicarilla Apache Nation to enter into a water delivery
			 subcontract with the City.
							(c)Jicarilla apache
			 nation contract
					(1)Contract
			 authorizationTo the extent consistent with this Act, the
			 Secretary is authorized to enter into a repayment contract with the Jicarilla
			 Apache Nation that requires the Jicarilla Apache Nation—
						(A)to repay, within a
			 50-year period, the share of any construction cost of the Jicarilla Apache
			 Nation relating to the Project; and
						(B)to pay the
			 operation, maintenance, and replacement costs of the Project that are allocable
			 to the Jicarilla Apache Nation.
						(2)Share of
			 construction costs
						(A)In
			 generalSubject to subparagraph (B), the Secretary shall
			 determine the share of the Jicarilla Apache Nation of the construction costs of
			 the Project, based on the ability of the Jicarilla Apache Nation to pay the
			 construction costs of the Project facilities that are allocable to the
			 Jicarilla Apache Nation.
						(B)Minimum
			 percentageThe share of the Jicarilla Apache Nation under
			 subparagraph (A) shall be at least 25 percent of the construction costs of the
			 Project that are allocable to the Jicarilla Apache Nation.
						(3)Excess
			 construction costsAny construction costs of the Project
			 allocable to providing capacity to deliver water to the Jicarilla Apache Nation
			 that are in excess of the share of the Jicarilla Apache Nation of the
			 construction costs of the Project, as determined under paragraph (2), shall be
			 nonreimbursable.
					(4)Grant
			 fundsA grant from any other Federal source shall not be credited
			 toward the share of the Jicarilla Apache Nation of construction costs.
					(5)Navajo indian
			 irrigation project costsThe Jicarilla Apache Nation shall have
			 no obligation to repay any Navajo Indian Irrigation Project construction costs
			 that might otherwise be allocable to the Jicarilla Apache Nation for use of the
			 Navajo Indian Irrigation Project facilities to convey water to the Jicarilla
			 Apache Nation.
					(6)Operation,
			 maintenance and replacement obligationThe Jicarilla Apache
			 Nation shall pay the operation, maintenance, and replacement costs relating to
			 each facility of the Project that are allocable to the Jicarilla Apache
			 Nation.
					(d)Capital cost
			 allocationsFor purposes of determining the capital repayment
			 requirements of the Project Participants under this section, the Secretary
			 shall review and, as appropriate, update the report prepared by the Bureau of
			 Reclamation in the Draft Impact Statement allocating capital construction costs
			 for the Project.
				(e)Operation,
			 maintenance, and replacement cost allocationsFor purposes of
			 determining the operation, maintenance, and replacement obligations of the
			 Project Participants under this section, the Secretary shall review and, as
			 appropriate, update the report prepared by the Bureau of Reclamation in the
			 Draft Impact Statement that allocates operation, maintenance, and replacement
			 costs for the Project.
				(f)Temporary
			 waivers of payments
					(1)In
			 generalOn the date on which the Project is substantially
			 complete and the Nation receives a delivery of water generated by the Project,
			 the Secretary may waive, for a period of not more than 10 years, the operation,
			 maintenance, and replacement costs of the Project allocable to the Nation that
			 the Secretary determines are in excess of the ability of the Nation to
			 pay.
					(2)Payment by
			 United StatesAny operation, maintenance, or replacement costs
			 waived by the Secretary under paragraph (1) shall be paid by the United
			 States.
					(3)Effect on
			 contractsFailure of the Secretary to waive costs under paragraph
			 (1) because of a lack of availability of Federal funding to pay the costs under
			 paragraph (2) shall not alter the obligations of the Nation or the United
			 States under a repayment contract.
					(4)Termination of
			 authorityThe authority of the Secretary to waive costs under
			 paragraph (1) with respect to a Project facility transferred to the Nation
			 under section 302(f) shall terminate on the date on which the Project facility
			 is transferred.
					305.Use of Navajo
			 Nation Municipal PipelineIn
			 addition to use of the Navajo Nation Municipal Pipeline to convey the Animas-La
			 Plata Project water of the Nation, the Nation may use the Navajo Nation
			 Municipal Pipeline to convey water for other purposes (including purposes
			 relating to the Project).
			306.Authorization
			 of conjunctive use wells
				(a)Conjunctive
			 groundwater development planNot later than 1 year after the date
			 of enactment of this Act, the Nation, in consultation with the Secretary, shall
			 complete a conjunctive groundwater development plan for the wells described in
			 subsections (b) and (c).
				(b)Wells in the San
			 Juan River BasinIn accordance with the conjunctive groundwater
			 development plan, the Secretary may construct or rehabilitate wells and related
			 pipeline facilities to provide capacity for the diversion and distribution of
			 not more than 1,670 acre-feet of groundwater in the San Juan River Basin in the
			 State of New Mexico for municipal and domestic uses.
				(c)Wells in the
			 little Colorado and rio grande basins
					(1)In
			 generalIn accordance with the Project and conjunctive
			 groundwater development plan for the Nation, the Secretary may construct or
			 rehabilitate wells and related pipeline facilities to provide capacity for the
			 diversion and distribution of—
						(A)not more than 680
			 acre-feet of groundwater in the Little Colorado River Basin in the State of New
			 Mexico;
						(B)not more than 80
			 acre-feet of groundwater in the Rio Grande Basin in the State of New Mexico;
			 and
						(C)not more than 770
			 acre-feet of groundwater in the Little Colorado River Basin in the State of
			 Arizona.
						(2)UseGroundwater
			 diverted and distributed under paragraph (1) shall be used for municipal and
			 domestic uses.
					(d)Acquisition of
			 land
					(1)In
			 generalExcept as provided in paragraph (2), the Secretary may
			 acquire any land or interest in land that is necessary for the construction,
			 operation, and maintenance of the wells and related pipeline facilities
			 authorized under subsections (b) and (c).
					(2)LimitationNothing
			 in this subsection authorizes the Secretary to condemn water rights for the
			 purposes described in paragraph (1).
					(e)ConditionThe
			 Secretary shall not commence any construction activity relating to the wells
			 described in subsections (b) and (c) until the Secretary executes the
			 Agreement.
				(f)Conveyance of
			 wells
					(1)In
			 generalThe Secretary shall enter into an agreement with the
			 Nation to convey to the Nation—
						(A)any well or
			 related pipeline facility constructed or rehabilitated under subsections (a)
			 and (b) after the wells and related facilities have been completed; and
						(B)any land or
			 interest in land acquired by the United States for the construction, operation,
			 and maintenance of the well or related pipeline facility.
						(2)Operation,
			 maintenance, and replacementOn completion of a conveyance under
			 paragraph (1), the Nation shall assume responsibility for the operation,
			 maintenance, and replacement of the well or related pipeline facility
			 conveyed.
					(3)Effect of
			 conveyanceThe conveyance to the Nation of the conjunctive use
			 wells under paragraph (1) shall not affect the application of the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.).
					(g)Use of project
			 facilitiesThe capacities of the treatment facilities, main
			 pipelines, and lateral pipelines of the Project authorized by section 302(b)
			 may be used to treat and convey groundwater to Nation communities if the Nation
			 provides for payment of the operation, maintenance, and replacement costs
			 associated with the use of the facilities or pipelines.
				(h)LimitationsThe
			 diversion and use of groundwater by wells constructed or rehabilitated under
			 this section shall be made in a manner consistent with applicable Federal and
			 State law.
				307.San Juan River
			 Navajo Irrigation Projects
				(a)RehabilitationSubject
			 to subsection (b), the Secretary shall rehabilitate—
					(1)the
			 Fruitland-Cambridge Irrigation Project to serve not more than 3,335 acres of
			 land, which shall be considered to be the total serviceable area of the
			 Project; and
					(2)the Hogback-Cudei
			 Irrigation Project to serve not more than 8,830 acres of land, which shall be
			 considered to be the total serviceable area of the Project.
					(b)ConditionThe
			 Secretary shall not commence any construction activity relating to the
			 rehabilitation of the Fruitland-Cambridge Irrigation Project or the
			 Hogback-Cudei Irrigation Project under subsection (a) until the Secretary
			 executes the Agreement.
				(c)Operation,
			 maintenance, and replacement obligationUpon the date of
			 completion of the rehabilitation, the Nation shall assume the obligations for
			 the operation, maintenance, and replacement of each facility rehabilitated
			 under this section.
				308.Other
			 irrigation projects
				(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary, in consultation with the State of New Mexico (acting
			 through the Interstate Stream Commission) and the Non-Navajo Irrigation
			 Districts that elect to participate, shall—
					(1)conduct a study of
			 Non-Navajo Irrigation District diversion and ditch facilities; and
					(2)based on the
			 study, identify and prioritize a list of projects, with associated cost
			 estimates, that are recommended to be implemented to repair, rehabilitate, or
			 reconstruct irrigation diversion and ditch facilities to improve water use
			 efficiency.
					(b)GrantsThe
			 Secretary may provide grants to, and enter into cooperative agreements with,
			 the Non-Navajo Irrigation Districts to plan, design, or otherwise implement the
			 projects identified under subsection (a)(2).
				(c)Cost-sharing
					(1)Federal
			 shareThe Federal share of the total cost of carrying out a
			 project under subsection (b) shall be not more than 50 percent.
					(2)FormThe
			 non-Federal share required under paragraph (1) may be in the form of in-kind
			 contributions, including the contribution of any valuable asset or service that
			 the Secretary determines would substantially contribute to a project carried
			 out under subsection (b).
					(3)State
			 contributionThe Secretary may accept from the State of New
			 Mexico a partial or total contribution toward the non-Federal share for a
			 project carried out under subsection (b).
					309.Authorization
			 of appropriations
				(a)Authorization of
			 appropriations for northwestern New Mexico rural water supply project
					(1)In
			 generalThere is authorized to be appropriated to the Secretary
			 to construct the Project such sums as are necessary for the period of fiscal
			 years 2008 through 2022.
					(2)AdjustmentsThe
			 amount under paragraph (1) shall be adjusted by such amounts as may be required
			 by reason of changes since 2005 in construction costs, as indicated by
			 engineering cost indices applicable to the types of construction
			 involved.
					(3)UseIn
			 addition to the uses authorized under paragraph (1), amounts made available
			 under that paragraph may be used for the conduct of related activities to
			 comply with Federal environmental laws.
					(b)Appropriations
			 for conjunctive use wells
					(1)San Juan
			 wellsThere is authorized to be appropriated to the Secretary for
			 the construction or rehabilitation of conjunctive use wells under section
			 306(b) $30,000,000, as adjusted under paragraph (3), for the period of fiscal
			 years 2008 through 2018.
					(2)Wells in the
			 little Colorado and rio grande basinsThere is authorized to be
			 appropriated to the Secretary for the construction or rehabilitation of
			 conjunctive use wells under section 306(c) such sums as are necessary for the
			 period of fiscal years 2008 through 2024.
					(3)AdjustmentsThe
			 amount under paragraph (1) shall be adjusted by such amounts as may be required
			 by reason of changes since 2004 in construction costs, as indicated by
			 engineering cost indices applicable to the types of construction or
			 rehabilitation involved.
					(4)Nonreimbursable
			 expendituresAmounts made available under paragraphs (1) and (2)
			 shall be nonreimbursable to the United States.
					(5)UseIn
			 addition to the uses authorized under paragraphs (1) and (2), amounts made
			 available under that paragraph may be used for the conduct of related
			 activities to comply with Federal environmental laws.
					(c)San Juan River
			 Irrigation Projects
					(1)In
			 generalThere are authorized to be appropriated to the
			 Secretary—
						(A)to carry out
			 section 307(a)(1), not more than $7,700,000, as adjusted under paragraph (2),
			 for the period of fiscal years 2008 through 2014; and
						(B)to carry out
			 section 307(a)(2), not more than $15,400,000, as adjusted under paragraph (2),
			 for the period of fiscal years 2008 through 2017.
						(2)AdjustmentThe
			 amounts made available under paragraph (1) shall be adjusted by such amounts as
			 may be required by reason of changes since January 1, 2004, in construction
			 costs, as indicated by engineering cost indices applicable to the types of
			 construction involved in the rehabilitation.
					(3)Nonreimbursable
			 expendituresAmounts made available under this subsection shall
			 be nonreimbursable to the United States.
					(d)Other irrigation
			 projectsThere are authorized to be appropriated to the Secretary
			 to carry out section 308 $11,000,000 for the period of fiscal years 2008
			 through 2017.
				(e)Cultural
			 resources
					(1)In
			 generalThe Secretary may use not more than 4 percent of amounts
			 made available under subsections (a) and (b) for the survey, recovery,
			 protection, preservation, and display of archaeological resources in the area
			 of a Project facility or conjunctive use well.
					(2)Nonreimbursable
			 expendituresAny amounts made available under paragraph (1) shall
			 be nonreimbursable and nonreturnable to the United States.
					(f)Fish and
			 wildlife facilities
					(1)In
			 generalIn association with the development of the Project, the
			 Secretary may use not more than 4 percent of amounts made available under
			 subsections (a) and (b) to purchase land and construct and maintain facilities
			 to mitigate the loss of, and improve conditions for the propagation of, fish
			 and wildlife if any such purchase, construction, or maintenance will not affect
			 the operation of any water project or use of water.
					(2)Nonreimbursable
			 expendituresAny amounts expended under paragraph (1) shall be
			 nonreimbursable and nonreturnable to the United States.
					IVNavajo Nation
			 water rights
			401.Agreement
				(a)Agreement
			 approval
					(1)Approval by
			 congressExcept to the extent that any provision of the Agreement
			 conflicts with this Act, Congress approves, ratifies, and incorporates by
			 reference the Agreement (including any amendments to the Agreement that are
			 executed to make the Agreement consistent with this Act).
					(2)Execution by
			 secretaryThe Secretary, acting on behalf of the United States,
			 shall enter into the Agreement to the extent that the Agreement does not
			 conflict with this Act, including—
						(A)any exhibits to
			 the Agreement requiring the signature of the Secretary; and
						(B)any amendments to
			 the Agreement necessary to make the Agreement consistent with this Act.
						(3)Authority of
			 secretaryThe Secretary may carry out any action that the
			 Secretary determines is necessary or appropriate to implement the Agreement,
			 the Contract, and this section.
					(4)Administration
			 of navajo reservoir releasesThe State of New Mexico may
			 administer releases of stored water from Navajo Reservoir in accordance with
			 subparagraph 9.1 of the Agreement.
					(b)Water available
			 under contract
					(1)Quantities of
			 water available
						(A)In
			 generalWater shall be made available annually under the Contract
			 for projects in the State of New Mexico supplied from the Navajo Reservoir and
			 the San Juan River (including tributaries of the River) under New Mexico State
			 Engineer File Numbers 2849, 2883, and 3215 in the quantities described in
			 subparagraph (B).
						(B)Water
			 quantitiesThe quantities of water referred to in subparagraph
			 (A) are as follows:
							
								
								
									
										Diversion
					 (acre-feet/year)Depletion (acre-feet/year)
										
									
									
										Navajo Indian
					 Irrigation Project508,000270,000
										
										Northwestern New Mexico
					 Rural Water Supply Project22,65020,780
										
										Animas-La Plata
					 Project4,6802,340
										
										Total535,330293,120
										
									
								
							
						(C)Maximum
			 quantityA diversion of water to the Nation under the Contract
			 for a project described in subparagraph (B) shall not exceed the quantity of
			 water necessary to supply the amount of depletion for the project.
						(D)Terms,
			 conditions, and limitationsThe diversion and use of water under
			 the Contract shall be subject to and consistent with the terms, conditions, and
			 limitations of the Agreement, this Act, and any other applicable law.
						(2)Amendments to
			 contractThe Secretary, with the consent of the Nation, may amend
			 the Contract if the Secretary determines that the amendment is—
						(A)consistent with
			 the Agreement; and
						(B)in the interest of
			 conserving water or facilitating beneficial use by the Nation or a
			 subcontractor of the Nation.
						(3)Rights of the
			 nationThe Nation may, under the Contract—
						(A)use tail water,
			 wastewater, and return flows attributable to a use of the water by the Nation
			 or a subcontractor of the Nation if—
							(i)the depletion of
			 water does not exceed the quantities described in paragraph (1); and
							(ii)the use of tail
			 water, wastewater, or return flows is consistent with the terms, conditions,
			 and limitations of the Agreement, the Resolution, and any other applicable law;
			 and
							(B)change a point of
			 diversion, change a purpose or place of use, and transfer a right for depletion
			 under this Act (except for a point of diversion, purpose or place of use, or
			 right for depletion for use in the State of Arizona under section
			 303(b)(2)(D)), to another use, purpose, place, or depletion in the State of New
			 Mexico to meet a water resource or economic need of the Nation if—
							(i)the change or
			 transfer is subject to and consistent with the terms of the Agreement, the
			 Partial Final Decree described in paragraph 3.0 of the Agreement, the Contract,
			 and any other applicable law; and
							(ii)a change or
			 transfer of water use by the Nation does not alter any obligation of the United
			 States, the Nation, or another party to pay or repay project construction,
			 operation, maintenance, or replacement costs under this Act and the
			 Contract.
							(c)Subcontracts
					(1)In
			 general
						(A)Subcontracts
			 between nation and third partiesThe Nation may enter into
			 subcontracts for the delivery of Project water under the Contract to third
			 parties for any beneficial use in the State of New Mexico (on or off land held
			 by the United States in trust for the Nation or a member of the Nation or land
			 held in fee by the Nation).
						(B)Approval
			 requiredA subcontract entered into under subparagraph (A) shall
			 not be effective until approved by the Secretary in accordance with this
			 subsection and the Contract.
						(C)SubmittalThe
			 Nation shall submit to the Secretary for approval or disapproval any
			 subcontract entered into under this subsection.
						(D)DeadlineThe
			 Secretary shall approve or disapprove a subcontract submitted to the Secretary
			 under subparagraph (C) not later than the later of—
							(i)the date that is
			 180 days after the date on which the subcontract is submitted to the Secretary;
			 and
							(ii)the date that is
			 60 days after the date on which a subcontractor complies with—
								(I)section 102(2)(C)
			 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C));
			 and
								(II)any other
			 requirement of Federal law.
								(E)EnforcementA
			 party to a subcontract may enforce the deadline described in subparagraph (D)
			 under section 1361 of title 28, United States Code.
						(F)Compliance with
			 other lawA subcontract described in subparagraph (A) shall
			 comply with the Agreement, the Partial Final Decree described in paragraph 3.0
			 of the Agreement, and any other applicable law.
						(2)Alienation
						(A)Permanent
			 alienationThe Nation shall not permanently alienate any right
			 granted to the Nation under the Contract.
						(B)Maximum
			 termThe term of any water use subcontract (including a renewal)
			 under this subsection shall be not more than 99 years.
						(3)Nonintercourse
			 Act complianceThis subsection—
						(A)provides
			 congressional authorization for the subcontracting rights of the Nation;
			 and
						(B)is deemed to
			 fulfill any requirement that may be imposed by section 2116 of the Revised
			 Statutes (25 U.S.C. 177).
						(4)ForfeitureThe
			 nonuse of the water supply secured by a subcontractor of the Nation under this
			 subsection shall not result in forfeiture, abandonment, relinquishment, or
			 other loss of any part of a right decreed to the Nation under the Contract or
			 this section.
					(5)No per capita
			 paymentsNo part of the revenue from a water use subcontract
			 under this subsection shall be distributed to any member of the Nation on a per
			 capita basis.
					(d)Water leases not
			 requiring subcontracts
					(1)Authority of
			 nation
						(A)In
			 generalThe Nation may lease, contract, or otherwise transfer to
			 another party or to another purpose or place of use in the State of New Mexico
			 (on or off land that is held by the United States in trust for the Nation or a
			 member of the Nation or held in fee by the Nation) a water right that—
							(i)is decreed to the
			 Nation under the Agreement; and
							(ii)is not subject to
			 the Contract.
							(B)Compliance with
			 other lawIn carrying out an action under this subsection, the
			 Nation shall comply with the Agreement, the Partial Final Decree described in
			 paragraph 3.0 of the Agreement, the Supplemental Partial Final Decree described
			 in paragraph 4.0 of the Agreement, and any other applicable law.
						(2)Alienation;
			 maximum term
						(A)AlienationThe
			 Nation shall not permanently alienate any right granted to the Nation under the
			 Agreement.
						(B)Maximum
			 termThe term of any water use lease, contract, or other
			 arrangement (including a renewal) under this subsection shall be not more than
			 99 years.
						(3)Nonintercourse
			 act complianceThis subsection—
						(A)provides
			 congressional authorization for the lease, contracting, and transfer of any
			 water right described in paragraph (1)(A); and
						(B)is deemed to
			 fulfill any requirement that may be imposed by the provisions of section 2116
			 of the Revised Statutes (25 U.S.C. 177).
						(4)ForfeitureThe
			 nonuse of a water right of the Nation by a lessee or contractor to the Nation
			 under this subsection shall not result in forfeiture, abandonment,
			 relinquishment, or other loss of any part of a right decreed to the Nation
			 under the Contract or this section.
					(e)Hydrographic
			 survey
					(1)PreparationThe
			 Secretary, on behalf of the United States, shall prepare a hydrographic survey
			 under the joint supervision of the Secretary and the State of New Mexico
			 (acting through the New Mexico State Engineer) to identify and quantify any
			 historic or existing diversion or use of water (including from surface water
			 and underground water sources) by the Nation or a member of the Nation from the
			 San Juan River Basin in the State of New Mexico, as described in subparagraph
			 4.2 of the Agreement.
					(2)Authorization of
			 appropriations
						(A)In
			 generalSubject to subparagraph (B), there is authorized to be
			 appropriated to the Bureau of Indian Affairs to carry out paragraph (1)
			 $5,000,000 for the period of fiscal years 2008 through 2013.
						(B)AdjustmentThe
			 amounts made available under subparagraph (A) shall be adjusted by such amounts
			 as are necessary to account for increases in the costs of preparing a
			 hydrographic survey after January 1, 2004, as determined using cost indices
			 applicable to the types of technical and engineering work involved in preparing
			 the hydrographic survey.
						(C)Nonreimbursable
			 expendituresAny amounts made available under this paragraph
			 shall be nonreimbursable to the United States.
						(f)Nullification
					(1)Deadlines
						(A)In
			 generalIn carrying out this section, the following deadlines
			 apply with respect to implementation of the Agreement:
							(i)AgreementNot
			 later than December 31, 2008, the Secretary shall execute the Agreement.
							(ii)ContractNot
			 later than December 31, 2009, the Secretary and the Nation shall execute the
			 Contract.
							(iii)Partial final
			 decreeNot later than December 31, 2012, the court in the stream
			 adjudication shall have entered the Partial Final Decree described in paragraph
			 3.0 of the Agreement.
							(iv)Hydrographic
			 surveyNot later than December 31, 2013, the Secretary shall
			 complete the hydrographic survey described in subsection (e).
							(v)Fruitland-cambridge
			 irrigation projectNot later than December 31, 2014, the
			 rehabilitation construction of the Fruitland-Cambridge Irrigation Project
			 authorized under section 307(a)(1) shall be completed.
							(vi)Supplemental
			 partial final decreeNot later than December 31, 2015, the court
			 in the stream adjudication shall enter the Supplemental Partial Final Decree
			 described in subparagraph 4.0 of the Agreement.
							(vii)Hogback-cudei
			 irrigation projectNot later than December 31, 2017, the
			 rehabilitation construction of the Hogback-Cudei Irrigation Project authorized
			 under section 307(a)(2) shall be completed.
							(viii)Trust
			 fundNot later than December 31, 2018, the United States shall
			 make all deposits into the Trust Fund under section 402.
							(ix)Conjunctive
			 wellsNot later than December 31, 2018, the funds authorized to
			 be appropriated under section 309(b)(1) for the conjunctive use wells
			 authorized under section 306(b) should be appropriated.
							(x)Northwestern New
			 Mexico rural water supply projectNot later than December 31,
			 2022, the construction of all Project facilities shall be completed.
							(B)ExtensionA
			 deadline described in subparagraph (A) may be extended if the Nation, the
			 United States (acting through the Secretary), and the State of New Mexico
			 (acting through the New Mexico Interstate Stream Commission) agree that an
			 extension is reasonably necessary.
						(2)Revocability of
			 agreement, contract and authorizations
						(A)PetitionIf
			 the Nation determines that a deadline described in paragraph (1)(A) is not
			 substantially met, the Nation may submit to the court in the stream
			 adjudication a petition to enter an order terminating the Agreement and
			 Contract.
						(B)TerminationOn
			 issuance of an order to terminate the Agreement and Contract under subparagraph
			 (A)—
							(i)the Trust Fund
			 shall be terminated;
							(ii)the balance of
			 the Trust Fund shall be deposited in the general fund of the Treasury;
							(iii)the
			 authorizations for construction and rehabilitation of water projects under this
			 Act shall be revoked and any Federal activity related to that construction and
			 rehabilitation shall be suspended; and
							(iv)this title and
			 titles I and III shall be null and void.
							(3)Conditions not
			 causing nullification of settlement
						(A)In
			 generalIf a condition described in subparagraph (B) occurs, the
			 Agreement and Contract shall not be nullified or terminated.
						(B)ConditionsThe
			 conditions referred to in subparagraph (A) are as follows:
							(i)A lack of right to
			 divert at the capacities of conjunctive use wells constructed or rehabilitated
			 under section 306.
							(ii)A failure—
								(I)to determine or
			 resolve an accounting of the use of water under this Act in the State of
			 Arizona;
								(II)to obtain a
			 necessary water right for the consumptive use of water in Arizona;
								(III)to contract for
			 the delivery of water for use in Arizona; or
								(IV)to construct and
			 operate a lateral facility to deliver water to a community of the Nation in
			 Arizona, under the Project.
								(4)Rights of the
			 nationA tribal right under the Contract, a water right
			 adjudicated consistent with the Contract in the stream adjudication by the
			 Partial Final Decree described in paragraph 3.0 of the Agreement, and any other
			 tribal water right stipulated, adjudicated, or decreed as described in the
			 Agreement and this Act shall be held in trust by the United States in
			 perpetuity for the benefit of the Nation.
					(g)Effect on rights
			 of Indian tribes
					(1)In
			 generalExcept as provided in paragraph (2), nothing in the
			 Agreement, the Contract, or this section quantifies or adversely affects the
			 land and water rights, or claims or entitlements to water, of any Indian tribe
			 or community other than the rights, claims, or entitlements of the Nation in,
			 to, and from the San Juan River Basin in the State of New Mexico.
					(2)ExceptionThe
			 right of the Nation to use water under water rights the Nation has in other
			 river basins in the State of New Mexico shall be forborne to the extent that
			 the Nation supplies the uses for which the water rights exist by diversions of
			 water from the San Juan River Basin under the Project consistent with
			 subparagraph 9.13 of the Agreement.
					402.Trust
			 Fund
				(a)EstablishmentThere
			 is established in the Treasury a fund to be known as the Navajo Nation
			 Water Resources Development Trust Fund, consisting of—
					(1)such amounts as
			 are appropriated to the Trust Fund under subsection (f); and
					(2)any interest
			 earned on investment of amounts in the Trust Fund under subsection (d).
					(b)Use of
			 fundsThe Nation may use amounts in the Trust Fund—
					(1)to investigate,
			 construct, operate, maintain, or replace water project facilities, including
			 facilities conveyed to the Nation under this Act; and
					(2)to investigate,
			 implement, or improve a water conservation measure (including a metering or
			 monitoring activity) necessary for the Nation to make use of a water right of
			 the Nation under the Agreement.
					(c)ManagementThe
			 Secretary shall manage the Trust Fund, invest amounts in the Trust Fund, and
			 make amounts available from the Trust Fund for distribution to the Nation in
			 accordance with the American Indian Trust Fund Management Reform Act of 1994
			 (25 U.S.C. 4001 et seq.).
				(d)Investment of
			 the Trust FundThe Secretary shall invest amounts in the Trust
			 Fund in accordance with—
					(1)the Act of April
			 1, 1880 (25 U.S.C. 161);
					(2)the first section
			 of the Act of June 24, 1938 (25 U.S.C. 162a); and
					(3)the American
			 Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et
			 seq.).
					(e)Conditions for
			 expenditures and withdrawals
					(1)Tribal
			 management plan
						(A)In
			 generalSubject to paragraph (7), on approval by the Secretary of
			 a tribal management plan in accordance with the American Indian Trust Fund
			 Management Reform Act of 1994 (25 U.S.C. 4001 et seq.), the Nation may withdraw
			 all or a portion of the amounts in the Trust Fund.
						(B)RequirementsIn
			 addition to any requirements under the American Indian Trust Fund Management
			 Reform Act of 1994 (25 U.S.C. 4001 et seq.), the tribal management plan shall
			 require that the Nation only use amounts in the Trust Fund for the purposes
			 described in subsection (b), including the identification of water conservation
			 measures to be implemented in association with the agricultural water use of
			 the Nation.
						(2)EnforcementThe
			 Secretary may take judicial or administrative action to enforce the provisions
			 of any tribal management plan to ensure that any amounts withdrawn from the
			 Trust Fund are used in accordance with this Act.
					(3)No
			 liabilityNeither the Secretary nor the Secretary of the Treasury
			 shall be liable for the expenditure or investment of any amounts withdrawn from
			 the Trust Fund by the Nation.
					(4)Expenditure
			 plan
						(A)In
			 generalThe Nation shall submit to the Secretary for approval an
			 expenditure plan for any portion of the amounts in the Trust Fund made
			 available under this section that the Nation does not withdraw under this
			 subsection.
						(B)DescriptionThe
			 expenditure plan shall describe the manner in which, and the purposes for
			 which, funds of the Nation remaining in the Trust Fund will be used.
						(C)ApprovalOn
			 receipt of an expenditure plan under subparagraph (A), the Secretary shall
			 approve the plan if the Secretary determines that the plan is reasonable and
			 consistent with this Act.
						(5)Annual
			 reportThe Nation shall submit to the Secretary an annual report
			 that describes any expenditures from the Trust Fund during the year covered by
			 the report.
					(6)LimitationNo
			 portion of the amounts in the Trust Fund shall be distributed to any Nation
			 member on a per capita basis.
					(7)ConditionsAny
			 amount authorized to be appropriated to the Trust Fund under subsection (f)
			 shall not be available for expenditure or withdrawal—
						(A)before December
			 31, 2018; and
						(B)until the date on
			 which the court in the stream adjudication has entered—
							(i)the Partial Final
			 Decree described in paragraph 3.0 of the Agreement; and
							(ii)the Supplemental
			 Partial Final Decree described in paragraph 4.0 of the Agreement.
							(f)Authorization of
			 appropriationsThere is authorized to be appropriated for deposit
			 in the Trust Fund—
					(1)$6,000,000 for
			 each of fiscal years 2008 through 2012; and
					(2)$4,000,000 for
			 each of fiscal years 2013 through 2017.
					403.Waivers and
			 releases
				(a)ExecutionThe
			 Nation, on behalf of itself and members of the Nation (other than members in
			 their capacity as allottees), and the United States, acting through the
			 Secretary and in its capacity as trustee for the Nation, shall execute waivers
			 and releases in accordance with paragraph 7.0 of the Agreement.
				(b)ReservationNotwithstanding
			 subsection (a), the Nation and its members (including members in their capacity
			 as allottees) and the United States, as trustee for the Nation and allottees,
			 shall retain the rights and claims specified in paragraph 7.0 of the
			 Agreement.
				(c)Effective
			 date
					(1)In
			 generalThe waivers and releases described in subsection (a)
			 shall be effective on the date on which the Secretary publishes in the Federal
			 Register a statement of findings documenting that each of the deadlines
			 described in section 401(f)(1) have been met.
					(2)DeadlineIf
			 the deadlines in section 401(f)(1)(A) have not been met by the later of March
			 1, 2023, or the date of any extension under section 401(f)(1)(B)—
						(A)the waivers and
			 releases described in subsection (a) shall be of no effect; and
						(B)section
			 401(f)(2)(B) shall apply.
						
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Northwestern New Mexico Rural
			 Water Projects Act.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					Sec. 3. Compliance with environmental
				laws.
					Sec. 4. No reallocation of costs.
					Sec. 5. Interest rate.
					TITLE I—Amendments to the
				Colorado River Storage Project Act and Public Law 87–483
					Sec. 101. Amendments to the Colorado River
				Storage Project Act.
					Sec. 102. Amendments to Public Law
				87–483.
					Sec. 103. Effect on Federal water
				law.
					TITLE II—Reclamation Water
				Settlements Fund 
					Sec. 201. Reclamation Water Settlements
				Fund.
					TITLE III—Navajo-Gallup Water
				Supply Project
					Sec. 301. Purposes.
					Sec. 302. Authorization of Navajo-Gallup Water
				Supply Project.
					Sec. 303. Delivery and use of Navajo-Gallup
				Water Supply Project water.
					Sec. 304. Project contracts.
					Sec. 305. Navajo Nation Municipal
				Pipeline.
					Sec. 306. Authorization of conjunctive use
				wells.
					Sec. 307. San Juan River Navajo Irrigation
				Projects.
					Sec. 308. Other irrigation
				projects.
					Sec. 309. Authorization of
				appropriations.
					TITLE IV—Navajo Nation water
				rights
					Sec. 401. Agreement.
					Sec. 402. Trust Fund.
					Sec. 403. Waivers and releases.
					Sec. 404. Water rights held in
				trust.
				
			2.DefinitionsIn this Act:
			(1)Aamodt
			 adjudicationThe term Aamodt adjudication means the
			 general stream adjudication that is the subject of the civil action entitled
			 State of New Mexico, ex rel. State Engineer and United States of
			 America, Pueblo de Nambe, Pueblo de Pojoaque, Pueblo de San Ildefonso, and
			 Pueblo de Tesuque v. R. Lee Aamodt, et al., No. 66 CV 6639 MV/LCS
			 (D.N.M.).
			(2)Abeyta
			 adjudicationThe term Abeyta adjudication means the
			 general stream adjudication that is the subject of the civil actions entitled
			 State of New Mexico v. Abeyta and State of New Mexico v.
			 Arrellano, Civil Nos. 7896–BB (D.N.M) and 7939–BB (D.N.M.)
			 (consolidated).
			(3)Acre-feetThe
			 term acre-feet means acre-feet per year.
			(4)AgreementThe
			 term Agreement means the agreement among the State of New Mexico,
			 the Nation, and the United States setting forth a stipulated and binding
			 agreement signed by the State of New Mexico and the Nation on April 19,
			 2005.
			(5)AllotteeThe
			 allottee means a person that holds a beneficial real property
			 interest in a Navajo allotment that—
				(A)is located within the
			 Navajo Reservation or the State of New Mexico;
				(B)is held in trust by the
			 United States; and
				(C)was originally granted to
			 an individual member of the Nation by public land order or otherwise.
				(6)Animas-la Plata
			 ProjectThe term Animas-La Plata Project has the
			 meaning given the term in section 3 of Public Law 100–585 (102 Stat. 2973),
			 including Ridges Basin Dam, Lake Nighthorse, the Navajo Nation Municipal
			 Pipeline, and any other features or modifications made pursuant to the Colorado
			 Ute Settlement Act Amendments of 2000 (Public Law 106–554; 114 Stat.
			 2763A–258).
			(7)CityThe
			 term City means the city of Gallup, New Mexico, or a designee of
			 the City, with authority to provide water to the Gallup, New Mexico service
			 area.
			(8)CompactThe
			 term Compact means the Upper Colorado River Basin Compact as
			 consented to by the Act of April 6, 1949 (63 Stat. 31, chapter 48).
			(9)ContractThe
			 term Contract means the contract between the United States and the
			 Nation setting forth certain commitments, rights, and obligations of the United
			 States and the Nation, as described in paragraph 6.0 of the Agreement.
			(10)DepletionThe
			 term depletion means the depletion of the flow of the San Juan
			 River stream system in the State of New Mexico by a particular use of water
			 (including any depletion incident to the use) and represents the diversion from
			 the stream system by the use, less return flows to the stream system from the
			 use.
			(11)Draft Impact
			 StatementThe term Draft Impact Statement means the
			 draft environmental impact statement prepared by the Bureau of Reclamation for
			 the Project dated March 2007.
			(12)FundThe
			 term Fund means the Reclamation Waters Settlements Fund
			 established by section 201(a).
			(13)Hydrologic
			 determinationThe term hydrologic determination
			 means the hydrologic determination entitled Water Availability from
			 Navajo Reservoir and the Upper Colorado River Basin for Use in New
			 Mexico, prepared by the Bureau of Reclamation pursuant to section 11 of
			 the Act of June 13, 1962 (Public Law 87–483; 76 Stat. 99), and dated May 23,
			 2007.
			(14)NationThe
			 term Nation means the Navajo Nation, a body politic and
			 federally-recognized Indian nation as provided for in section 101(2) of the
			 Federally Recognized Indian Tribe List of 1994 (25 U.S.C. 497a(2)), also known
			 variously as the Navajo Tribe, the Navajo Tribe of
			 Arizona, New Mexico & Utah, and the Navajo Tribe of
			 Indians and other similar names, and includes all bands of Navajo
			 Indians and chapters of the Navajo Nation.
			(15)Navajo-Gallup Water Supply Project;
			 ProjectThe term
			 Navajo-Gallup Water Supply Project or Project means
			 the Navajo-Gallup Water Supply Project authorized under section 302(a), as
			 described as the preferred alternative in the Draft Impact Statement.
			(16)Navajo Indian
			 Irrigation ProjectThe term Navajo Indian Irrigation
			 Project means the Navajo Indian irrigation project authorized by section
			 2 of Public Law 87–483 (76 Stat. 96).
			(17)Navajo
			 ReservoirThe term Navajo Reservoir means the
			 reservoir created by the impoundment of the San Juan River at Navajo Dam, as
			 authorized by the Act of April 11, 1956 (commonly known as the Colorado
			 River Storage Project Act) (43 U.S.C. 620 et seq.).
			(18)Navajo Nation
			 Municipal Pipeline; PipelineThe term Navajo Nation
			 Municipal Pipeline or Pipeline means the pipeline used to
			 convey the water of the Animas-La Plata Project of the Navajo Nation from the
			 City of Farmington, New Mexico, to communities of the Navajo Nation located in
			 close proximity to the San Juan River Valley in the State of New Mexico
			 (including the City of Shiprock), as authorized by section 15(b) of the
			 Colorado Ute Indian Water Rights Settlement Act of 1988 (Public Law 100–585;
			 102 Stat. 2973; 114 Stat. 2763A–263).
			(19)Non-Navajo Irrigation
			 DistrictsThe term Non-Navajo Irrigation Districts
			 means—
				(A)the Hammond Conservancy
			 District;
				(B)the Bloomfield Irrigation
			 District; and
				(C)any other community ditch
			 organization in the San Juan River basin in the State of New Mexico.
				(20)Partial final
			 decreeThe term Partial Final Decree means a final
			 and binding judgement and decree entered by a court in the stream adjudication,
			 setting forth the rights of the Nation to use and administer waters of the San
			 Juan River Basin in New Mexico, as set forth in Appendix 1 of the
			 Agreement.
			(21)Project
			 ParticipantsThe term Project Participants means the
			 City, the Nation, and the Jicarilla Apache Nation.
			(22)San Juan River Basin
			 Recovery Implementation ProgramThe term San Juan River
			 Basin Recovery Implementation Program means the intergovernmental
			 program established pursuant to the cooperative agreement dated October 21,
			 1992 (including any amendments to the program).
			(23)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Commissioner of Reclamation or any other designee.
			(24)Stream
			 adjudicationThe term stream adjudication means the
			 general stream adjudication that is the subject of New Mexico v. United States,
			 et al., No. 75–185 (11th Jud. Dist., San Juan County, New Mexico) (involving
			 claims to waters of the San Juan River and the tributaries of that
			 river).
			(25)Supplemental Partial
			 Final DecreeThe term Supplemental Partial Final
			 Decree means a final and binding judgement and decree entered by a court
			 in the stream adjudication, setting forth certain water rights of the Nation,
			 as set forth in Appendix 2 of the Agreement.
			(26)Trust
			 FundThe term Trust Fund means the Navajo Nation
			 Water Resources Development Trust Fund established by section 402(a).
			3.Compliance with
			 environmental laws
			(a)Effect of execution of
			 agreementThe execution of the Agreement under section 401(a)(2)
			 shall not constitute a major Federal action under the
			 National Environmental Policy Act of
			 1969 (42
			 U.S.C. 4321 et seq.).
			(b)Compliance with
			 environmental lawsIn carrying out this Act, the Secretary shall
			 comply with each law of the Federal Government relating to the protection of
			 the environment, including—
				(1)the
			 National Environmental Policy Act of
			 1969 (42
			 U.S.C. 4321 et seq.); and
				(2)the
			 Endangered Species Act of 1973
			 (16 U.S.C.
			 1531 et seq.).
				4.No reallocation of
			 costs
			(a)Effect of
			 ActNotwithstanding any other provision of law, the Secretary
			 shall not reallocate or reassign any costs of projects that have been
			 authorized under the Act of April 11, 1956 (commonly known as the
			 Colorado River Storage Project Act) (43 U.S.C. 620 et seq.), as
			 of the date of enactment of this Act because of—
				(1)the authorization of the
			 Navajo-Gallup Water Supply Project under this Act; or
				(2)the changes in the uses
			 of the water diverted by the Navajo Indian Irrigation Project or the waters
			 stored in the Navajo Reservoir authorized under this Act.
				(b)Use of power
			 revenuesNotwithstanding any other provision of law, no power
			 revenues under the Act of April 11, 1956 (commonly known as the Colorado
			 River Storage Project Act) (43 U.S.C. 620 et seq.), shall be used to
			 pay or reimburse any costs of the Navajo Indian Irrigation Project or
			 Navajo-Gallup Water Supply Project.
			5.Interest
			 rateNotwithstanding any other
			 provision of law, the interest rate applicable to any repayment contract
			 entered into under section 304 shall be equal to the discount rate for Federal
			 water resources planning, as determined by the Secretary.
		IAmendments to the
			 Colorado River Storage Project Act and Public Law 87–483
			101.Amendments to the
			 Colorado River Storage Project Act
				(a)Participating
			 projectsParagraph (2) of the first section of the Act of April
			 11, 1956 (commonly known as the Colorado River Storage Project
			 Act) (43 U.S.C. 620(2)) is amended by inserting the
			 Navajo-Gallup Water Supply Project, after Fruitland
			 Mesa,.
				(b)Navajo Reservoir water
			 bankThe Act of April 11, 1956 (commonly known as the
			 Colorado River Storage Project Act) is amended—
					(1)by redesignating section
			 16 (43 U.S.C. 620o) as section 17; and
					(2)by inserting after
			 section 15 (43 U.S.C. 620n) the following:
						
							16.(a)The Secretary of the Interior may create
				and operate within the available capacity of Navajo Reservoir a top water
				bank.
								(b)Water made available for
				the top water bank in accordance with subsections (c) and (d) shall not be
				subject to section 11 of Public Law 87–483 (76 Stat. 99).
								(c)The top water bank
				authorized under subsection (a) shall be operated in a manner that—
									(1)is consistent with
				applicable law, except that, notwithstanding any other provision of law, water
				for purposes other than irrigation may be stored in the Navajo Reservoir
				pursuant to the rules governing the top water bank established under this
				section; and
									(2)does not impair the
				ability of the Secretary of the Interior to deliver water under contracts
				entered into under—
										(A)Public Law 87–483 (76
				Stat. 96); and
										(B)New Mexico State Engineer
				File Nos. 2847, 2848, 2849, and 2917.
										(d)(1)The Secretary of
				the Interior, in cooperation with the State of New Mexico (acting through the
				Interstate Stream Commission), shall develop any terms and procedures for the
				storage, accounting, and release of water in the top water bank that are
				necessary to comply with subsection (c).
									(2)The terms and procedures
				developed under paragraph (1) shall include provisions requiring that—
										(A)the storage of banked
				water shall be subject to approval under State law by the New Mexico State
				Engineer to ensure that impairment of any existing water right does not occur,
				including storage of water under New Mexico State Engineer File No.
				2849;
										(B)water in the top water
				bank be subject to evaporation and other losses during storage;
										(C)water in the top water
				bank be released for delivery to the owner or assigns of the banked water on
				request of the owner, subject to reasonable scheduling requirements for making
				the release;
										(D)water in the top water
				bank be the first water spilled or released for flood control purposes in
				anticipation of a spill, on the condition that top water bank water shall not
				be released or included for purposes of calculating whether a release should
				occur for purposes of satisfying the flow recommendations of the San Juan River
				Basin Recovery Implementation Program; and
										(E)water eligible for
				banking in the top water bank shall be water that otherwise would have been
				diverted and beneficially used in New Mexico that year.
										(e)The Secretary of the
				Interior may charge fees to water users that use the top water bank in amounts
				sufficient to cover the costs incurred by the United States in administering
				the water
				bank.
								.
					102.Amendments to Public
			 Law 87–483
				(a)Navajo Indian
			 Irrigation ProjectPublic Law 87–483 (76 Stat. 96) is amended by
			 striking section 2 and inserting the following:
					
						2.(a)In accordance with
				the Act of April 11, 1956 (commonly known as the Colorado River Storage
				Project Act) (43 U.S.C. 620 et seq.), the Secretary of the Interior is
				authorized to construct, operate, and maintain the Navajo Indian Irrigation
				Project to provide irrigation water to a service area of not more than 110,630
				acres of land.
							(b)(1)Subject to
				paragraph (2), the average annual diversion by the Navajo Indian Irrigation
				Project from the Navajo Reservoir over any consecutive 10-year period shall be
				the lesser of—
									(A)508,000 acre-feet per
				year; or
									(B)the quantity of water
				necessary to supply an average depletion of 270,000 acre-feet per year.
									(2)The quantity of water
				diverted for any 1 year shall not exceed the average annual diversion
				determined under paragraph (1) by more than 15 percent.
								(c)In addition to being used
				for irrigation, the water diverted by the Navajo Indian Irrigation Project
				under subsection (b) may be used within the area served by Navajo Indian
				Irrigation Project facilities for the following purposes:
								(1)Aquaculture purposes,
				including the rearing of fish in support of the San Juan River Basin Recovery
				Implementation Program authorized by Public Law 106–392 (114 Stat.
				1602).
								(2)Domestic, industrial, or
				commercial purposes relating to agricultural production and processing.
								(3)(A)The generation of
				hydroelectric power as an incident to the diversion of water by the Navajo
				Indian Irrigation Project for authorized purposes.
									(B)Notwithstanding any other
				provision of law—
										(i)any hydroelectric power
				generated under this paragraph shall be used or marketed by the Navajo
				Nation;
										(ii)the Navajo Nation shall
				retain any revenues from the sale of the hydroelectric power; and
										(iii)the United States shall
				have no trust obligation to monitor, administer, or account for the revenues
				received by the Navajo Nation, or the expenditure of the revenues.
										(4)The implementation of the
				alternate water source provisions described in subparagraph 9.2 of the
				agreement executed under section 401(a)(2) of the
				Northwestern New Mexico Rural Water Projects
				Act.
								(d)The Navajo Indian
				Irrigation Project water diverted under subsection (b) may be transferred to
				areas located within or outside the area served by Navajo Indian Irrigation
				Project facilities, and within or outside the boundaries of the Navajo Nation,
				for any beneficial use in accordance with—
								(1)the agreement executed
				under section 401(a)(2) of the Northwestern
				New Mexico Rural Water Projects Act;
								(2)the contract executed
				under section 304(a)(2)(B) of that Act; and
								(3)any other applicable
				law.
								(e)The Secretary may use the
				capacity of the Navajo Indian Irrigation Project works to convey water supplies
				for—
								(1)the Navajo-Gallup Water
				Supply Project under section 302 of the Northwestern New Mexico Rural Water Projects
				Act; or
								(2)other nonirrigation
				purposes authorized under subsection (c) or (d).
								(f)(1)Repayment of the costs
				of construction of the project (as authorized in subsection (a)) shall be in
				accordance with the Act of April 11, 1956 (commonly known as the
				Colorado River Storage Project Act) (43 U.S.C. 620 et seq.),
				including section 4(d) of that Act.
								(2)The Secretary shall not
				reallocate, or require repayment of, construction costs of the Navajo Indian
				Irrigation Project because of the conveyance of water supplies for
				nonirrigation purposes under subsection
				(e).
								.
				(b)Runoff Above Navajo
			 DamSection 11 of Public Law 87–483 (76 Stat. 100) is amended by
			 adding at the end the following:
					
						(d)(1)For purposes of
				implementing in a year of prospective shortage the water allocation procedures
				established by subsection (a), the Secretary of the Interior shall determine
				the quantity of any shortages and the appropriate apportionment of water using
				the normal diversion requirements on the flow of the San Juan River originating
				above Navajo Dam based on the following criteria:
								(A)The quantity of diversion
				or water delivery for the current year anticipated to be necessary to irrigate
				land in accordance with cropping plans prepared by contractors.
								(B)The annual diversion or
				water delivery demands for the current year anticipated for non-irrigation uses
				under water delivery contracts, including contracts authorized by the
				Northwestern New Mexico Rural Water Projects
				Act, but excluding any current demand for surface water for
				placement into aquifer storage for future recovery and use.
								(C)An annual normal
				diversion demand of 135,000 acre-feet for the initial stage of the San
				Juan-Chama Project authorized by section 8.
								(2)The Secretary shall not
				include in the normal diversion requirements—
								(A)the quantity of water
				that reliably can be anticipated to be diverted or delivered under a contract
				from inflows to the San Juan River arising below Navajo Dam under New Mexico
				State Engineer File No. 3215; or
								(B)the quantity of water
				anticipated to be supplied through reuse.
								(e)(1)If the Secretary
				determines that there is a shortage of water under subsection (a), the
				Secretary shall respond to the shortage in the Navajo Reservoir water supply by
				curtailing releases and deliveries in the following order:
								(A)The demand for delivery
				for uses in the State of Arizona under the Navajo-Gallup Water Supply Project
				authorized by section 303 of the Northwestern
				New Mexico Rural Water Projects Act, excluding the quantity of
				water anticipated to be diverted for the uses from inflows to the San Juan
				River that arise below Navajo Dam in accordance with New Mexico State Engineer
				File No. 3215.
								(B)The demand for delivery
				for uses allocated under paragraph 8.2 of the agreement executed under section
				401(a)(2) of the Northwestern New Mexico
				Rural Water Projects Act, excluding the quantity of water
				anticipated to be diverted for such uses under State Engineer File No.
				3215.
								(C)The uses in the State of
				New Mexico that are determined under subsection (d), in accordance with the
				procedure for apportioning the water supply under subsection (a).
								(2)For any year for which
				the Secretary determines and responds to a shortage in the Navajo Reservoir
				water supply, the Secretary shall not deliver, and contractors of the water
				supply shall not divert, any of the water supply for placement into aquifer
				storage for future recovery and use.
							(3)To determine the
				occurrence and amount of any shortage to contracts entered into under this
				section, the Secretary shall not include as available storage any water stored
				in a top water bank in Navajo Reservoir established under section 16(a) of the
				Act of April 11, 1956 (commonly known as the Colorado River Storage
				Project Act).
							(f)The Secretary of the
				Interior shall apportion water under subsections (a), (d), and (e) on an annual
				volume basis.
						(g)The Secretary of the
				Interior may revise a determination of shortages, apportionments, or
				allocations of water under subsections (a), (d), and (e) on the basis of
				information relating to water supply conditions that was not available at the
				time at which the determination was made.
						(h)Nothing in this section
				prohibits the distribution of water in accordance with cooperative water
				agreements between water users providing for a sharing of water
				supplies.
						(i)Diversions under New
				Mexico State Engineer File No. 3215 shall be distributed, to the maximum extent
				water is available, in proportionate amounts to the diversion demands of
				contractors and subcontractors of the Navajo Reservoir water supply that are
				diverting water below Navajo
				Dam.
						.
				103.Effect on Federal
			 water lawUnless expressly
			 provided in this Act, nothing in this Act modifies, conflicts with, preempts,
			 or otherwise affects—
				(1)the Boulder Canyon
			 Project Act (43 U.S.C. 617 et seq.);
				(2)the Boulder Canyon
			 Project Adjustment Act (54 Stat. 774, chapter 643);
				(3)the Act of April 11, 1956
			 (commonly known as the Colorado River Storage Project Act) (43
			 U.S.C. 620 et seq.);
				(4)the Act of September 30,
			 1968 (commonly known as the Colorado River Basin Project Act)
			 (82 Stat. 885);
				(5)Public Law 87–483 (76
			 Stat. 96);
				(6)the Treaty between the
			 United States of America and Mexico representing utilization of waters of the
			 Colorado and Tijuana Rivers and of the Rio Grande, signed at Washington
			 February 3, 1944 (59 Stat. 1219);
				(7)the Colorado River
			 Compact of 1922, as approved by the Presidential Proclamation of June 25, 1929
			 (46 Stat. 3000);
				(8)the Compact;
				(9)the Act of April 6, 1949
			 (63 Stat. 31, chapter 48);
				(10)the Jicarilla Apache
			 Tribe Water Rights Settlement Act (106 Stat. 2237); or
				(11)section 205 of the
			 Energy and Water Development Appropriations Act, 2005 (118 Stat. 2949).
				IIReclamation Water
			 Settlements Fund 
			201.Reclamation Water
			 Settlements Fund
				(a)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as the
			 Reclamation Water Settlements Fund, consisting of—
					(1)such amounts as are
			 deposited to the Fund under subsection (b); and
					(2)any interest earned on
			 investment of amounts in the Fund under subsection (d).
					(b)Deposits to
			 Fund
					(1)In
			 generalFor each of fiscal years 2009 through 2023, the Secretary
			 of the Treasury shall deposit in the Fund, if available, $120,000,000 of the
			 revenues that would otherwise be deposited for the fiscal year in the fund
			 established by the first section of the Act of June 17, 1902 (32 Stat. 388,
			 chapter 1093).
					(2)Availability of
			 amountsAmounts deposited in the Fund under paragraph (1) shall
			 be made available pursuant to this section—
						(A)without further
			 appropriation; and
						(B)in addition to amounts
			 appropriated pursuant to any authorization contained in any other provision of
			 law.
						(c)Expenditures from
			 Fund
					(1)In general
						(A)ExpendituresSubject
			 to subparagraph (B), for each of fiscal years 2009 through 2028, the Secretary
			 may expend from the Fund an amount not to exceed $120,000,000, plus the
			 interest accrued in the Fund, for the fiscal year in which expenditures are
			 made pursuant to paragraphs (2) and (3).
						(B)Additional
			 expendituresThe Secretary may expend more than $120,000,000 for
			 any fiscal year if such amounts are available in the Fund due to expenditures
			 not reaching $120,000,000 for prior fiscal years.
						(2)AuthorityThe
			 Secretary may expend money from the Fund to implement a settlement agreement
			 approved by Congress that resolves, in whole or in part, litigation involving
			 the United States, if the settlement agreement or implementing legislation
			 requires the Bureau of Reclamation to provide financial assistance for, or
			 plan, design, and construct—
						(A)water supply
			 infrastructure; or
						(B)a project—
							(i)to rehabilitate a water
			 delivery system to conserve water; or
							(ii)to restore fish and
			 wildlife habitat or otherwise improve environmental conditions associated with
			 or affected by, or located within the same river basin as, a Federal
			 reclamation project that is in existence on the date of enactment of this
			 Act.
							(3)Use for completion of
			 project and other settlements
						(A)Priorities
							(i)First priority
								(I)In
			 generalThe first priority for expenditure of amounts in the Fund
			 during the entire period in which the Fund is in existence shall be for the
			 purposes described in, and in the order of, clauses (i) through (iv) of
			 subparagraph (B).
								(II)Reserved
			 amountsThe Secretary shall reserve amounts deposited into the
			 Fund in accordance with subclause (I).
								(ii)Other
			 purposesAny amounts in the Fund that are not needed for the
			 purposes described in subparagraph (B) may be used for other purposes
			 authorized in paragraph (2).
							(B)Completion of
			 project
							(i)Navajo-Gallup Water
			 Supply Project
								(I)In
			 generalSubject to subclause (II), effective beginning January 1,
			 2009, if, in the judgment of the Secretary on an annual basis the deadline
			 described in section 401(f)(1)(A)(ix) is unlikely to be met because a
			 sufficient amount of funding is not otherwise available through appropriations
			 made available pursuant to section 309(a), the Secretary shall expend from the
			 Fund such amounts on an annual basis consistent with paragraphs (1) and (2), as
			 are necessary to pay the Federal share of the costs, and substantially complete
			 as expeditiously as practicable, the construction of the water supply
			 infrastructure authorized as part of the Project.
								(II)Maximum
			 amount
									(aa)In
			 generalExcept as provided under item (bb), the amount expended
			 under subclause (I) shall not exceed $500,000,000 for the period of fiscal
			 years 2009 through 2018.
									(bb)ExceptionThe
			 limitation on the expenditure amount under item (aa) may be exceeded during the
			 entire period in which the Fund is in existence.
									(ii)Other New Mexico
			 settlements
								(I)In
			 generalSubject to subclause (II), effective beginning January 1,
			 2009, in addition to the funding made available under clause (i), if in the
			 judgment of the Secretary on an annual basis a sufficient amount of funding is
			 not otherwise available through annual appropriations, the Secretary shall
			 expend from the Fund such amounts on an annual basis consistent with paragraphs
			 (1) and (2), as are necessary to pay the Federal share of the costs of
			 implementing the Indian water rights settlement agreements entered into by the
			 State of New Mexico in the Aamodt adjudication and the Abeyta adjudication, if
			 such settlements are subsequently approved and authorized by an Act of
			 Congress.
								(II)Maximum
			 amountThe amount expended under subclause (I) shall not exceed
			 $250,000,000.
								(iii)Montana
			 settlements
								(I)In
			 generalSubject to subclause (II), effective beginning January 1,
			 2009, in addition to funding made available pursuant to clauses (i) and (ii),
			 if in the judgment of the Secretary on an annual basis a sufficient amount of
			 funding is not otherwise available through annual appropriations, the Secretary
			 shall expend from the Fund such amounts on an annual basis consistent with
			 paragraphs (1) and (2), as are necessary to pay the Federal share of the costs
			 of implementing Indian water rights settlement agreements entered into by the
			 State of Montana with the Blackfeet Tribe, the Crow Tribe, or the Gros Ventre
			 and Assiniboine Tribes of the Fort Belknap Indian Reservation in the judicial
			 proceeding entitled In re the General Adjudication of All the Rights to
			 Use Surface and Groundwater in the State of Montana, if a settlement or
			 settlements are subsequently approved and authorized by an Act of
			 Congress.
								(II)Maximum
			 amount
									(aa)In
			 generalExcept as provided under item (bb), the amount expended
			 under subclause (I) shall not exceed $350,000,000 for the period of fiscal
			 years 2009 through 2018.
									(bb)ExceptionThe
			 limitation on the expenditure amount under item (aa) may be exceeded during the
			 entire period in which the Fund is in existence.
									(cc)Other
			 fundingThe Secretary shall ensure that any such funding shall be
			 provided in a manner that does not limit the funding available pursuant to
			 clauses (i) and (ii).
									(iv)Arizona
			 settlement
								(I)In
			 generalSubject to subclause (II), effective beginning January 1,
			 2009, in addition to funding made available pursuant to clauses (i), (ii), and
			 (iii), if in the judgment of the Secretary on an annual basis a sufficient
			 amount of funding is not otherwise available through annual appropriations, the
			 Secretary shall expend from the Fund such amounts on an annual basis consistent
			 with paragraphs (1) and (2), as are necessary to pay the Federal share of the
			 costs of implementing an Indian water rights settlement agreement entered into
			 by the State of Arizona with the Navajo Nation to resolve the water rights
			 claims of the Nation in the Lower Colorado River basin in Arizona, if a
			 settlement is subsequently approved and authorized by an Act of
			 Congress.
								(II)Maximum
			 amount
									(aa)In
			 generalExcept as provided under item (bb), the amount expended
			 under subclause (I) shall not exceed $100,000,000 for the period of fiscal
			 years 2009 through 2018.
									(bb)ExceptionThe
			 limitation on the expenditure amount under item (aa) may be exceeded during the
			 entire period in which the Fund is in existence.
									(cc)Other
			 fundingThe Secretary shall ensure that any such funding shall be
			 provided in a manner that does not limit the funding available pursuant to
			 clauses (i) and (ii).
									(C)ReversionIf
			 the settlements described in clauses (ii) through (iv) of subparagraph (B) have
			 not been approved and authorized by an Act of Congress by December 31, 2014,
			 the amounts reserved for the settlements shall no longer be reserved by the
			 Secretary pursuant to subparagraph (A)(i) and shall revert to the Fund for any
			 authorized use, as determined by the Secretary.
						(d)Investment of
			 amounts
					(1)In
			 generalThe Secretary shall invest such portion of the Fund as is
			 not, in the judgment of the Secretary, required to meet current
			 withdrawals.
					(2)Credits to
			 FundThe interest on, and the proceeds from the sale or
			 redemption of, any obligations held in the Fund shall be credited to, and form
			 a part of, the Fund.
					(e)Transfers of
			 amounts
					(1)In
			 generalThe amounts required to be transferred to the Fund under
			 this section shall be transferred at least monthly from the general fund of the
			 Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
					(2)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
					(f)TerminationOn
			 September 30, 2028—
					(1)the Fund shall terminate;
			 and
					(2)the unexpended and
			 unobligated balance of the Fund shall be transferred to the appropriate fund of
			 the Treasury.
					IIINavajo-Gallup Water
			 Supply Project
			301.PurposesThe purposes of this subtitle are—
				(1)to authorize the
			 Secretary to construct, operate, and maintain the Navajo-Gallup Water Supply
			 Project;
				(2)to allocate the capacity
			 of the Project among the Nation, the City, and the Jicarilla Apache Nation;
			 and
				(3)to authorize the
			 Secretary to enter into Project repayment contracts with the City and the
			 Jicarilla Apache Nation.
				302.Authorization of
			 Navajo-Gallup Water Supply Project
				(a)In
			 GeneralThe Secretary, acting through the Commissioner of
			 Reclamation, is authorized to design, construct, operate, and maintain the
			 Project in substantial accordance with the preferred alternative in the Draft
			 Impact Statement.
				(b)Project
			 facilitiesTo provide for the delivery of San Juan River water to
			 Project Participants, the Secretary may construct, operate, and maintain the
			 Project facilities described in the preferred alternative in the Draft Impact
			 Statement, including:
					(1)A pumping plant on the
			 San Juan River in the vicinity of Kirtland, New Mexico.
					(2)(A)A main pipeline
			 from the San Juan River near Kirtland, New Mexico, to Shiprock, New Mexico, and
			 Gallup, New Mexico, which follows United States Highway 491.
						(B)Any pumping plants
			 associated with the pipeline authorized under subparagraph (A).
						(3)(A)A main pipeline
			 from Cutter Reservoir to Ojo Encino, New Mexico, which follows United States
			 Highway 550.
						(B)Any pumping plants
			 associated with the pipeline authorized under subparagraph (A).
						(4)(A)Lateral pipelines
			 from the main pipelines to Nation communities in the States of New Mexico and
			 Arizona.
						(B)Any pumping plants
			 associated with the pipelines authorized under subparagraph (A).
						(5)Any water regulation,
			 storage or treatment facility, service connection to an existing public water
			 supply system, power substation, power distribution works, or other appurtenant
			 works (including a building or access road) that is related to the Project
			 facilities authorized by paragraphs (1) through (4), including power
			 transmission facilities and associated wheeling services to connect Project
			 facilities to existing high-voltage transmission facilities and deliver power
			 to the Project.
					(c)Acquisition of
			 land
					(1)In
			 generalThe Secretary is authorized to acquire any land or
			 interest in land that is necessary to construct, operate, and maintain the
			 Project facilities authorized under subsection (b).
					(2)Land of the project
			 participantsAs a condition of construction of the facilities
			 authorized under this title, the Project Participants shall provide all land or
			 interest in land, as appropriate, that the Secretary identifies as necessary
			 for acquisition under this subsection at no cost to the Secretary.
					(3)LimitationThe
			 Secretary may not condemn water rights for purposes of the Project.
					(d)Conditions
					(1)In
			 generalExcept as provided in paragraph (2), the Secretary shall
			 not commence construction of the facilities authorized under subsection (b)
			 until such time as—
						(A)the Secretary executes
			 the Agreement and the Contract;
						(B)the contracts authorized
			 under section 304 are executed;
						(C)the Secretary—
							(i)completes an
			 environmental impact statement for the Project; and
							(ii)has issued a record of
			 decision that provides for a preferred alternative; and
							(D)the Secretary has entered
			 into an agreement with the State of New Mexico under which the State of New
			 Mexico will provide a share of the construction costs of the Project of not
			 less than $50,000,000, except that the State of New Mexico shall receive credit
			 for funds the State has contributed to construct water conveyance facilities to
			 the Project Participants to the extent that the facilities reduce the cost of
			 the Project as estimated in the Draft Impact Statement.
						(2)ExceptionIf
			 the Jicarilla Apache Nation elects not to enter into a contract pursuant to
			 section 304, the Secretary, after consulting with the Nation, the City, and the
			 State of New Mexico acting through the Interstate Stream Commission, may make
			 appropriate modifications to the scope of the Project and proceed with Project
			 construction if all other conditions for construction have been
			 satisfied.
					(3)Effect of Indian
			 Self-Determination and Education Assistance ActThe Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) shall
			 not apply to the design, construction, operation, maintenance, or replacement
			 of the Project.
					(e)PowerThe
			 Secretary shall reserve, from existing reservations of Colorado River Storage
			 Project power for Bureau of Reclamation projects, up to 26 megawatts of power
			 for use by the Project.
				(f)Conveyance of title to
			 project facilities
					(1)In
			 generalThe Secretary is authorized to enter into separate
			 agreements with the City and the Nation and, on entering into the agreements,
			 shall convey title to each Project facility or section of a Project facility
			 authorized under subsection (b) (including any appropriate interests in land)
			 to the City and the Nation after—
						(A)completion of
			 construction of a Project facility or a section of a Project facility that is
			 operating and delivering water; and
						(B)execution of a Project
			 operations agreement approved by the Secretary and the Project Participants
			 that sets forth—
							(i)any terms and conditions
			 that the Secretary determines are necessary—
								(I)to ensure the
			 continuation of the intended benefits of the Project; and
								(II)to fulfill the purposes
			 of this subtitle;
								(ii)requirements acceptable
			 to the Secretary and the Project Participants for—
								(I)the distribution of water
			 under the Project or section of a Project facility; and
								(II)the allocation and
			 payment of annual operation, maintenance, and replacement costs of the Project
			 or section of a Project facility based on the proportionate uses of Project
			 facilities; and
								(iii)conditions and
			 requirements acceptable to the Secretary and the Project Participants for
			 operating and maintaining each Project facility on completion of the conveyance
			 of title, including the requirement that the City and the Nation shall—
								(I)comply with—
									(aa)the Compact; and
									(bb)other applicable law;
			 and
									(II)be responsible
			 for—
									(aa)the operation,
			 maintenance, and replacement of each Project facility; and
									(bb)the accounting and
			 management of water conveyance and Project finances, as necessary to administer
			 and fulfill the conditions of the Contract executed under section
			 304(a)(2)(B).
									(2)Effect of
			 conveyanceThe conveyance of title to each Project facility shall
			 not affect the application of the Endangered Species Act of 1973 (16 U.S.C.
			 1531 et seq.) relating to the use of the water associated with the
			 Project.
					(3)Liability
						(A)In
			 generalEffective on the date of the conveyance authorized by
			 this subsection, the United States shall not be held liable by any court for
			 damages of any kind arising out of any act, omission, or occurrence relating to
			 the land, buildings, or facilities conveyed under this subsection, other than
			 damages caused by acts of negligence committed by the United States, or by
			 employees or agents of the United States, prior to the date of
			 conveyance.
						(B)Tort
			 claimsNothing in this section increases the liability of the
			 United States beyond the liability provided in chapter 171 of title 28, United
			 States Code (commonly known as the Federal Tort Claims
			 Act).
						(4)Notice of proposed
			 conveyanceNot later than 45 days before the date of a proposed
			 conveyance of title to any Project facility, the Secretary shall submit to the
			 Committee on Resources of the House of Representatives and to the Committee on
			 Energy and Natural Resources of the Senate notice of the conveyance of each
			 Project facility.
					(g)Colorado river storage
			 project powerThe conveyance
			 of Project facilities under subsection (f) shall not affect the availability of
			 Colorado River Storage Project power to the Project under subsection
			 (e).
				(h)Regional use of project
			 facilities
					(1)In
			 generalSubject to paragraph (2), Project facilities constructed
			 under subsection (b) may be used to treat and convey non-Project water or water
			 that is not allocated by subsection 303(b) if—
						(A)capacity is available
			 without impairing any water delivery to a Project Participant; and
						(B)the unallocated or
			 non-Project water beneficiary—
							(i)has the right to use the
			 water;
							(ii)agrees to pay the
			 operation, maintenance, and replacement costs assignable to the beneficiary for
			 the use of the Project facilities; and
							(iii)agrees to pay an
			 appropriate fee that may be established by the Secretary to assist in the
			 recovery of any capital cost allocable to that use.
							(2)Effect of
			 paymentsAny payments to the United States or the Nation for the
			 use of unused capacity under this subsection or for water under any subcontract
			 with the Nation or the Jicarilla Apache Nation shall not alter the construction
			 repayment requirements or the operation, maintenance, and replacement payment
			 requirements of the Project Participants.
					303.Delivery and use of
			 Navajo-Gallup Water Supply Project water
				(a)Use of project
			 water
					(1)In
			 generalIn accordance with this Act and other applicable law,
			 water supply from the Project shall be used for municipal, industrial,
			 commercial, domestic, and stock watering purposes.
					(2)Use on certain
			 land
						(A)In
			 generalSubject to subparagraph (B), the Nation may use Project
			 water allocations on—
							(i)land held by the United
			 States in trust for the Nation and members of the Nation; and
							(ii)land held in fee by the
			 Nation.
							(B)TransferThe
			 Nation may transfer the purposes and places of use of the allocated water in
			 accordance with the Agreement and applicable law.
						(3)Hydroelectric
			 power
						(A)In
			 generalHydroelectric power may be generated as an incident to
			 the delivery of Project water for authorized purposes under paragraph
			 (1).
						(B)AdministrationNotwithstanding
			 any other provision of law—
							(i)any hydroelectric power
			 generated under this paragraph shall be used or marketed by the Nation;
							(ii)the Nation shall retain
			 any revenues from the sale of the hydroelectric power; and
							(iii)the United States shall
			 have no trust obligation or other obligation to monitor, administer, or account
			 for the revenues received by the Nation, or the expenditure of the
			 revenues.
							(4)Storage
						(A)In
			 generalSubject to subparagraph (B), any water contracted for
			 delivery under paragraph (1) that is not needed for current water demands or
			 uses may be delivered by the Project for placement in underground storage in
			 the State of New Mexico for future recovery and use.
						(B)State
			 approvalDelivery of water under subparagraph (A) is subject
			 to—
							(i)approval by the State of
			 New Mexico under applicable provisions of State law relating to aquifer storage
			 and recovery; and
							(ii)the provisions of the
			 Agreement and this Act.
							(b)Project water and
			 capacity allocations
					(1)DiversionSubject
			 to availability and consistent with Federal and State law, the Project may
			 divert from the Navajo Reservoir and the San Juan River a quantity of water to
			 be allocated and used consistent with the Agreement and this Act, that does not
			 exceed in any 1 year, the lesser of—
						(A)37,760 acre-feet of
			 water; or
						(B)the quantity of water
			 necessary to supply a depletion from the San Juan River of 35,890
			 acre-feet.
						(2)Project delivery
			 capacity allocations
						(A)In
			 generalThe capacity of the Project shall be allocated to the
			 Project Participants in accordance with subparagraphs (B) through (E), other
			 provisions of this Act, and other applicable law.
						(B)Delivery capacity
			 allocation to the CityThe Project may deliver at the point of
			 diversion from the San Juan River not more than 7,500 acre-feet of water in any
			 1 year for which the City has secured rights for the use of the City.
						(C)Delivery capacity
			 allocation to Navajo Nation communities in New MexicoFor use by
			 the Nation in the State of New Mexico, the Project may deliver water out of the
			 water rights held by the Secretary for the Nation and confirmed under this Act,
			 at the points of diversion from the San Juan River or at Navajo Reservoir in
			 any 1 year, the lesser of—
							(i)22,650 acre-feet of
			 water; or
							(ii)the quantity of water
			 necessary to supply a depletion from the San Juan River of 20,780 acre-feet of
			 water.
							(D)Delivery capacity
			 allocation to Navajo Nation communities in ArizonaSubject to
			 subsection (c), the Project may deliver at the point of diversion from the San
			 Juan River not more than 6,411 acre-feet of water in any 1 year for use by the
			 Nation in the State of Arizona.
						(E)Delivery capacity
			 allocation to Jicarilla Apache NationThe Project may deliver at
			 Navajo Reservoir not more than 1,200 acre-feet of water in any 1 year of the
			 water rights of the Jicarilla Apache Nation, held by the Secretary and
			 confirmed by the Jicarilla Apache Tribe Water Rights Settlement Act (Public Law
			 102–441; 106 Stat. 2237), for use by the Jicarilla Apache Nation in the
			 southern portion of the Jicarilla Apache Nation Reservation in the State of New
			 Mexico.
						(3)Use in excess of
			 delivery capacity allocation quantityNotwithstanding each
			 delivery capacity allocation quantity limit described in subparagraphs (B),
			 (C), and (E) of paragraph (2), the Secretary may authorize a Project
			 Participant to exceed the delivery capacity allocation quantity limit of that
			 Project Participant if—
						(A)delivery capacity is
			 available without impairing any water delivery to any other Project
			 Participant; and
						(B)the Project Participant
			 benefitting from the increased allocation of delivery capacity—
							(i)has the right under
			 applicable law to use the additional water;
							(ii)agrees to pay the
			 operation, maintenance, and replacement costs relating to the additional use of
			 any Project facility; and
							(iii)agrees, if the Project
			 title is held by the Secretary, to pay a fee established by the Secretary to
			 assist in recovering capital costs relating to that additional use.
							(c)Conditions for use in
			 Arizona
					(1)RequirementsProject
			 water shall not be delivered for use by any community of the Nation located in
			 the State of Arizona under subsection (b)(2)(D) until—
						(A)the Nation and the State
			 of Arizona have entered into a water rights settlement agreement approved by an
			 Act of Congress that specifies the allocation of Colorado River System water to
			 which the use in Arizona will be charged; and
						(B)the Secretary has
			 determined by hydrologic investigation that sufficient water is reasonably
			 likely to be available to supply the use in the State of Arizona from water of
			 the Colorado River system allocated to the State.
						(2)Accounting of uses in
			 ArizonaPursuant to paragraph (1), any depletion of water from
			 the San Juan River stream system in the State of New Mexico that results from
			 the diversion of water by the Project for uses within the State of Arizona
			 (including depletion incidental to the diversion, impounding, or conveyance of
			 water in the State of New Mexico for uses in the State of Arizona)—
						(A)shall be accounted for as
			 a part of the Colorado River System apportionments to the State of Arizona;
			 and
						(B)shall not increase the
			 total quantity of water to which the State of Arizona is entitled to use under
			 any compact, statute, or court decree.
						(d)Forbearance
					(1)In
			 generalSubject to paragraphs (2) and (3), during any year in
			 which a shortage to the normal diversion requirement for any use relating to
			 the Project within the State of Arizona occurs (as determined under section 11
			 of Public Law 87–483 (76 Stat. 99)), the Nation may temporarily forbear the
			 delivery of the water supply of the Navajo Reservoir for uses in the State of
			 New Mexico under the apportionments of water to the Navajo Indian Irrigation
			 Project and the normal diversion requirements of the Project to allow an
			 equivalent quantity of water to be delivered from the Navajo Reservoir water
			 supply for municipal and domestic uses of the Nation in the State of Arizona
			 under the Project.
					(2)Limitation of
			 forbearanceThe Nation may forebear the delivery of water under
			 paragraph (1) of a quantity not exceeding the quantity of the shortage to the
			 normal diversion requirement for any use relating to the Project within the
			 State of Arizona.
					(3)EffectThe
			 forbearance of the delivery of water under paragraph (1) shall be subject to
			 the requirements in subsection (c).
					(e)EffectNothing
			 in this Act—
					(1)authorizes the marketing,
			 leasing, or transfer of the water supplies made available to the Nation under
			 the Contract to non-Navajo water users in States other than the State of New
			 Mexico; or
					(2)authorizes the
			 forbearance of water uses in the State of New Mexico to allow uses of water in
			 other States other than as authorized under subsection (d).
					(f)Colorado River
			 CompactsNotwithstanding any other provision of law—
					(1)water may be diverted by
			 the Project from the San Juan River in the State of New Mexico for use within
			 New Mexico in the lower basin, as that term is used in the Colorado River
			 Compact;
					(2)any water diverted under
			 paragraph (1) shall be a part of, and charged against, the consumptive use
			 apportionment made to the State of New Mexico by Article III(a) of the Compact
			 and to the upper basin by Article III(a) of the Colorado River Compact;
			 and
					(3)any water so diverted by
			 the Project into the lower basin within the State of New Mexico shall not be
			 credited as water reaching Lee Ferry pursuant to Articles III(c) and III(d) of
			 the Colorado River Compact.
					(g)Payment of operation,
			 maintenance, and replacement costs
					(1)In
			 generalThe Secretary is authorized to pay the operation,
			 maintenance, and replacement costs of the Project allocable to the Project
			 Participants under section 304 until the date on which the Secretary declares
			 any section of the Project to be substantially complete and delivery of water
			 generated by, and through, that section of the Project can be made to a Project
			 participant.
					(2)Project Participant
			 paymentsBeginning on the date described in paragraph (1), each
			 Project Participant shall pay all allocated operation, maintenance, and
			 replacement costs for that substantially completed section of the Project, in
			 accordance with contracts entered into pursuant to section 304, except as
			 provided in section 304(f).
					304.Project
			 contracts
				(a)Navajo Nation
			 contract
					(1)Hydrologic
			 determinationCongress recognizes that the Hydrologic
			 Determination necessary to support approval of the Contract has been
			 completed.
					(2)Contract
			 approval
						(A)Approval
							(i)In
			 generalExcept to the extent that any provision of the Contract
			 conflicts with this Act, Congress approves, ratifies, and confirms the
			 Contract.
							(ii)AmendmentsTo
			 the extent any amendment is executed to make the Contract consistent with this
			 Act, that amendment is authorized, ratified, and confirmed.
							(B)Execution of
			 contractThe Secretary, acting on behalf of the United States,
			 shall enter into the Contract to the extent that the Contract does not conflict
			 with this Act (including any amendment that is required to make the Contract
			 consistent with this Act).
						(3)Nonreimbursability of
			 allocated costsThe following costs shall be nonreimbursable and
			 not subject to repayment by the Nation or any other Project beneficiary:
						(A)Any share of the
			 construction costs of the Nation relating to the Project authorized by section
			 302(a).
						(B)Any costs relating to the
			 construction of the Navajo Indian Irrigation Project that may otherwise be
			 allocable to the Nation for use of any facility of the Navajo Indian Irrigation
			 Project to convey water to each Navajo community under the Project.
						(C)Any costs relating to the
			 construction of Navajo Dam that may otherwise be allocable to the Nation for
			 water deliveries under the Contract.
						(4)Operation, maintenance,
			 and replacement obligationSubject to subsection (f), the
			 Contract shall include provisions under which the Nation shall pay any costs
			 relating to the operation, maintenance, and replacement of each facility of the
			 Project that are allocable to the Nation.
					(5)Limitation,
			 cancellation, termination, and rescissionThe Contract may be
			 limited by a term of years, canceled, terminated, or rescinded only by an Act
			 of Congress.
					(b)City of Gallup
			 contract
					(1)Contract
			 authorizationConsistent with this Act, the Secretary is
			 authorized to enter into a repayment contract with the City that requires the
			 City—
						(A)to repay, within a
			 50-year period, the share of the construction costs of the City relating to the
			 Project, with interest as provided under section 5; and
						(B)consistent with section
			 303(g), to pay the operation, maintenance, and replacement costs of the Project
			 that are allocable to the City.
						(2)Contract
			 prepayment
						(A)In
			 generalThe contract authorized under paragraph (1) may allow the
			 City to satisfy the repayment obligation of the City for construction costs of
			 the Project on the payment of the share of the City prior to the initiation of
			 construction.
						(B)AmountThe
			 amount of the share of the City described in subparagraph (A) shall be
			 determined by agreement between the Secretary and the City.
						(C)Repayment
			 obligationAny repayment obligation established by the Secretary
			 and the City pursuant to subparagraph (A) shall be subject to a final cost
			 allocation by the Secretary on project completion and to the limitations set
			 forth in paragraph (3).
						(3)Share of construction
			 costs
						(A)In
			 generalSubject to subparagraph (B), the Secretary shall
			 determine the share of the construction costs of the Project allocable to the
			 City and establish the percentage of the allocated construction costs that the
			 City shall be required to repay pursuant to the contract entered into under
			 paragraph (1), based on the ability of the City to pay.
						(B)Minimum
			 percentageNotwithstanding subparagraph (A), the repayment
			 obligation of the City shall be at least 25 percent of the construction costs
			 of the Project that are allocable to the City, but shall in no event exceed 35
			 percent.
						(4)Excess construction
			 costsAny construction costs of the Project allocable to the City
			 in excess of the repayment obligation of the City, as determined under
			 paragraph (3), shall be nonreimbursable.
					(5)Grant
			 fundsA grant from any other Federal source shall not be credited
			 toward the amount required to be repaid by the City under a repayment
			 contract.
					(6)Title
			 transferIf title is transferred to the City prior to repayment
			 under section 302(f), the City shall be required to provide assurances
			 satisfactory to the Secretary of fulfillment of the remaining repayment
			 obligation of the City.
					(7)Water delivery
			 subcontractThe Secretary shall not enter into a contract under
			 paragraph (1) with the City until the City has secured a water supply for the
			 City's portion of the Project described in section 303(b)(2)(B), by entering
			 into, as approved by the Secretary, a water delivery subcontract for a period
			 of not less than 40 years beginning on the date on which the construction of
			 any facility of the Project serving the City is completed, with—
						(A)the Nation, as authorized
			 by the Contract;
						(B)the Jicarilla Apache
			 Nation, as authorized by the settlement contract between the United States and
			 the Jicarilla Apache Tribe, authorized by the Jicarilla Apache Tribe Water
			 Rights Settlement Act (Public Law 102–441; 106 Stat. 2237); or
						(C)an acquired alternate
			 source of water, subject to approval of the Secretary and the State of New
			 Mexico, acting through the New Mexico Interstate Stream Commission and the New
			 Mexico State Engineer.
						(c)Jicarilla Apache Nation
			 contract
					(1)Contract
			 authorizationConsistent with this Act, the Secretary is
			 authorized to enter into a repayment contract with the Jicarilla Apache Nation
			 that requires the Jicarilla Apache Nation—
						(A)to repay, within a
			 50-year period, the share of any construction cost of the Jicarilla Apache
			 Nation relating to the Project, with interest as provided under section 5;
			 and
						(B)consistent with section
			 303(g), to pay the operation, maintenance, and replacement costs of the Project
			 that are allocable to the Jicarilla Apache Nation.
						(2)Contract
			 prepayment
						(A)In
			 generalThe contract authorized under paragraph (1) may allow the
			 Jicarilla Apache Nation to satisfy the repayment obligation of the Jicarilla
			 Apache Nation for construction costs of the Project on the payment of the share
			 of the Jicarilla Apache Nation prior to the initiation of construction.
						(B)AmountThe
			 amount of the share of Jicarilla Apache Nation described in subparagraph (A)
			 shall be determined by agreement between the Secretary and the Jicarilla Apache
			 Nation.
						(C)Repayment
			 obligationAny repayment obligation established by the Secretary
			 and the Jicarilla Apache Nation pursuant to subparagraph (A) shall be subject
			 to a final cost allocation by the Secretary on project completion and to the
			 limitations set forth in paragraph (3).
						(3)Share of construction
			 costs
						(A)In
			 generalSubject to subparagraph (B), the Secretary shall
			 determine the share of the construction costs of the Project allocable to the
			 Jicarilla Apache Nation and establish the percentage of the allocated
			 construction costs of the Jicarilla Apache Nation that the Jicarilla Apache
			 Nation shall be required to repay based on the ability of the Jicarilla Apache
			 Nation to pay.
						(B)Minimum
			 percentageNotwithstanding subparagraph (A), the repayment
			 obligation of the Jicarilla Apache Nation shall be at least 25 percent of the
			 construction costs of the Project that are allocable to the Jicarilla Apache
			 Nation, but shall in no event exceed 35 percent.
						(4)Excess construction
			 costsAny construction costs of the Project allocable to the
			 Jicarilla Apache Nation in excess of the repayment obligation of the Jicarilla
			 Apache Nation as determined under paragraph (3), shall be
			 nonreimbursable.
					(5)Grant
			 fundsA grant from any other Federal source shall not be credited
			 toward the share of the Jicarilla Apache Nation of construction costs.
					(6)Navajo Indian
			 Irrigation Project costsThe Jicarilla Apache Nation shall have
			 no obligation to repay any Navajo Indian Irrigation Project construction costs
			 that might otherwise be allocable to the Jicarilla Apache Nation for use of the
			 Navajo Indian Irrigation Project facilities to convey water to the Jicarilla
			 Apache Nation, and any such costs shall be nonreimbursable.
					(d)Capital cost
			 allocations
					(1)In
			 generalFor purposes of estimating the capital repayment
			 requirements of the Project Participants under this section, the Secretary
			 shall review and, as appropriate, update the Draft Impact Statement allocating
			 capital construction costs for the Project.
					(2)Final cost
			 allocationThe repayment contracts entered into with Project
			 Participants under this section shall require that the Secretary perform a
			 final cost allocation when construction of the Project is determined to be
			 substantially complete.
					(3)Repayment
			 obligationThe Secretary shall determine the repayment obligation
			 of the Project Participants based on the final cost allocation identifying
			 reimbursable and nonreimbursable capital costs of the Project consistent with
			 this Act.
					(e)Operation, maintenance,
			 and replacement cost allocationsFor purposes of determining the
			 operation, maintenance, and replacement obligations of the Project Participants
			 under this section, the Secretary shall review and, as appropriate, update the
			 Draft Impact Statement that allocates operation, maintenance, and replacement
			 costs for the Project.
				(f)Temporary waivers of
			 payments
					(1)In
			 generalOn the date on which the Secretary declares a section of
			 the Project to be substantially complete and delivery of water generated by and
			 through that section of the Project can be made to the Nation, the Secretary
			 may waive, for a period of not more than 10 years, the operation, maintenance,
			 and replacement costs allocable to the Nation for that section of the Project
			 that the Secretary determines are in excess of the ability of the Nation to
			 pay.
					(2)Subsequent payment by
			 NationAfter a waiver under paragraph (1), the Nation shall pay
			 all allocated operation, maintenance, and replacement costs of that section of
			 the Project.
					(3)Payment by United
			 StatesAny operation, maintenance, or replacement costs waived by
			 the Secretary under paragraph (1) shall be paid by the United States and shall
			 be nonreimbursable.
					(4)Effect on
			 contractsFailure of the Secretary to waive costs under paragraph
			 (1) because of a lack of availability of Federal funding to pay the costs under
			 paragraph (3) shall not alter the obligations of the Nation or the United
			 States under a repayment contract.
					(5)Termination of
			 authorityThe authority of the Secretary to waive costs under
			 paragraph (1) with respect to a Project facility transferred to the Nation
			 under section 302(f) shall terminate on the date on which the Project facility
			 is transferred.
					(g)Project construction
			 committeeThe Secretary shall facilitate the formation of a
			 project construction committee with the Project Participants and the State of
			 New Mexico—
					(1)to review cost factors
			 and budgets for construction and operation and maintenance activities;
					(2)to improve construction
			 management through enhanced communication; and
					(3)to seek additional ways
			 to reduce overall Project costs.
					305. Navajo Nation
			 Municipal Pipeline
				(a)Use of navajo nation
			 pipelineIn addition to use of the Navajo Nation Municipal
			 Pipeline to convey the Animas-La Plata Project water of the Nation, the Nation
			 may use the Navajo Nation Municipal Pipeline to convey non-Animas La Plata
			 Project water for municipal and industrial purposes.
				(b)Conveyance of title to
			 pipeline
					(1)In
			 generalOn completion of the Navajo Nation Municipal Pipeline,
			 the Secretary may enter into separate agreements with the City of Farmington,
			 New Mexico and the Nation to convey title to each portion of the Navajo Nation
			 Municipal Pipeline facility or section of the Pipeline to the City of
			 Farmington and the Nation after execution of a Project operations agreement
			 approved by the Secretary, the Nation, and the City of Farmington that sets
			 forth any terms and conditions that the Secretary determines are
			 necessary.
					(2)Conveyance to the City
			 of Farmington or Navajo NationIn conveying title to the Navajo
			 Nation Municipal Pipeline under this subsection, the Secretary shall
			 convey—
						(A)to the City of
			 Farmington, the facilities and any land or interest in land acquired by the
			 United States for the construction, operation, and maintenance of the Pipeline
			 that are located within the corporate boundaries of the City; and
						(B)to the Nation, the
			 facilities and any land or interests in land acquired by the United States for
			 the construction, operation, and maintenance of the Pipeline that are located
			 outside the corporate boundaries of the City of Farmington.
						(3)Effect of
			 conveyanceThe conveyance of title to the Pipeline shall not
			 affect the application of the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.) relating to the use of water associated with the Animas-La Plata
			 Project.
					(4)Liability
						(A)In
			 generalEffective on the date of the conveyance authorized by
			 this subsection, the United States shall not be held liable by any court for
			 damages of any kind arising out of any act, omission, or occurrence relating to
			 the land, buildings, or facilities conveyed under this subsection, other than
			 damages caused by acts of negligence committed by the United States or by
			 employees or agents of the United States prior to the date of
			 conveyance.
						(B)Tort
			 claimsNothing in this subsection increases the liability of the
			 United States beyond the liability provided under chapter 171 of title 28,
			 United States Code (commonly known as the Federal Tort Claims
			 Act).
						(5)Notice of proposed
			 conveyanceNot later than 45 days before the date of a proposed
			 conveyance of title to the Pipeline, the Secretary shall submit to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate, notice of the
			 conveyance of the Pipeline.
					306.Authorization of
			 conjunctive use wells
				(a)Conjunctive groundwater
			 development planNot later than 1 year after the date of
			 enactment of this Act, the Nation, in consultation with the Secretary, shall
			 complete a conjunctive groundwater development plan for the wells described in
			 subsections (b) and (c).
				(b)Wells in the San Juan
			 River BasinIn accordance with the conjunctive groundwater
			 development plan, the Secretary may construct or rehabilitate wells and related
			 pipeline facilities to provide capacity for the diversion and distribution of
			 not more than 1,670 acre-feet of groundwater in the San Juan River Basin in the
			 State of New Mexico for municipal and domestic uses.
				(c)Wells in the little
			 Colorado and rio grande basins
					(1)In
			 generalIn accordance with the Project and conjunctive
			 groundwater development plan for the Nation, the Secretary may construct or
			 rehabilitate wells and related pipeline facilities to provide capacity for the
			 diversion and distribution of—
						(A)not more than 680
			 acre-feet of groundwater in the Little Colorado River Basin in the State of New
			 Mexico;
						(B)not more than 80
			 acre-feet of groundwater in the Rio Grande Basin in the State of New Mexico;
			 and
						(C)not more than 770
			 acre-feet of groundwater in the Little Colorado River Basin in the State of
			 Arizona.
						(2)UseGroundwater
			 diverted and distributed under paragraph (1) shall be used for municipal and
			 domestic uses.
					(d)Acquisition of
			 land
					(1)In
			 generalExcept as provided in paragraph (2), the Secretary may
			 acquire any land or interest in land that is necessary for the construction,
			 operation, and maintenance of the wells and related pipeline facilities
			 authorized under subsections (b) and (c).
					(2)LimitationNothing
			 in this subsection authorizes the Secretary to condemn water rights for the
			 purposes described in paragraph (1).
					(e)ConditionThe
			 Secretary shall not commence any construction activity relating to the wells
			 described in subsections (b) and (c) until the Secretary executes the
			 Agreement.
				(f)Conveyance of
			 wells
					(1)In
			 generalOn the determination of the Secretary that the wells and
			 related facilities are substantially complete and delivery of water generated
			 by the wells can be made to the Nation, an agreement with the Nation shall be
			 entered into, to convey to the Nation title to—
						(A)any well or related
			 pipeline facility constructed or rehabilitated under subsections (a) and (b)
			 after the wells and related facilities have been completed; and
						(B)any land or interest in
			 land acquired by the United States for the construction, operation, and
			 maintenance of the well or related pipeline facility.
						(2)Operation, maintenance,
			 and replacement
						(A)In
			 generalThe Secretary is authorized to pay operation and
			 maintenance costs for the wells and related pipeline facilities authorized
			 under this subsection until title to the facilities is conveyed to the
			 Nation.
						(B)Subsequent assumption
			 by NationOn completion of a conveyance of title under paragraph
			 (1), the Nation shall assume all responsibility for the operation and
			 maintenance of the well or related pipeline facility conveyed.
						(3)Effect of
			 conveyanceThe conveyance of title to the Nation of the
			 conjunctive use wells under paragraph (1) shall not affect the application of
			 the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.).
					(g)Use of project
			 facilitiesThe capacities of the treatment facilities, main
			 pipelines, and lateral pipelines of the Project authorized by section 302(b)
			 may be used to treat and convey groundwater to Nation communities if the Nation
			 provides for payment of the operation, maintenance, and replacement costs
			 associated with the use of the facilities or pipelines.
				(h)LimitationsThe
			 diversion and use of groundwater by wells constructed or rehabilitated under
			 this section shall be made in a manner consistent with applicable Federal and
			 State law.
				307.San Juan River Navajo
			 Irrigation Projects
				(a)RehabilitationSubject
			 to subsection (b), the Secretary shall rehabilitate—
					(1)the Fruitland-Cambridge
			 Irrigation Project to serve not more than 3,335 acres of land, which shall be
			 considered to be the total serviceable area of the project; and
					(2)the Hogback-Cudei
			 Irrigation Project to serve not more than 8,830 acres of land, which shall be
			 considered to be the total serviceable area of the project.
					(b)ConditionThe
			 Secretary shall not commence any construction activity relating to the
			 rehabilitation of the Fruitland-Cambridge Irrigation Project or the
			 Hogback-Cudei Irrigation Project under subsection (a) until the Secretary
			 executes the Agreement.
				(c)Operation, maintenance,
			 and replacement obligationThe Nation shall continue to be
			 responsible for the operation, maintenance, and replacement of each facility
			 rehabilitated under this section.
				308.Other irrigation
			 projects
				(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary, in consultation with the State of New Mexico (acting
			 through the Interstate Stream Commission) and the Non-Navajo Irrigation
			 Districts that elect to participate, shall—
					(1)conduct a study of
			 Non-Navajo Irrigation District diversion and ditch facilities; and
					(2)based on the study,
			 identify and prioritize a list of projects, with associated cost estimates,
			 that are recommended to be implemented to repair, rehabilitate, or reconstruct
			 irrigation diversion and ditch facilities to improve water use
			 efficiency.
					(b)GrantsThe
			 Secretary may provide grants to, and enter into cooperative agreements with,
			 the Non-Navajo Irrigation Districts to plan, design, or otherwise implement the
			 projects identified under subsection (a)(2).
				(c)Cost-sharing
					(1)Federal
			 shareThe Federal share of the total cost of carrying out a
			 project under subsection (b) shall be not more than 50 percent, and shall be
			 nonreimbursable.
					(2)FormThe
			 non-Federal share required under paragraph (1) may be in the form of in-kind
			 contributions, including the contribution of any valuable asset or service that
			 the Secretary determines would substantially contribute to a project carried
			 out under subsection (b).
					(3)State
			 contributionThe Secretary may accept from the State of New
			 Mexico a partial or total contribution toward the non-Federal share for a
			 project carried out under subsection (b).
					309.Authorization of
			 appropriations
				(a)Authorization of
			 appropriations for Navajo-Gallup Water Supply Project
					(1)In
			 generalThere is authorized to be appropriated to the Secretary
			 to plan, design, and construct the Project $870,000,000 for the period of
			 fiscal years 2009 through 2024, to remain available until expended.
					(2)AdjustmentsThe
			 amount under paragraph (1) shall be adjusted by such amounts as may be required
			 by reason of changes since 2007 in construction costs, as indicated by
			 engineering cost indices applicable to the types of construction
			 involved.
					(3)UseIn
			 addition to the uses authorized under paragraph (1), amounts made available
			 under that paragraph may be used for the conduct of related activities to
			 comply with Federal environmental laws.
					(4)Operation and
			 maintenance
						(A)In
			 generalThere are authorized to be appropriated such sums as are
			 necessary to operate and maintain the Project consistent with this Act.
						(B)ExpirationThe
			 authorization under subparagraph (A) shall expire 10 years after the year the
			 Secretary declares the Project to be substantially complete.
						(b)Appropriations for
			 conjunctive use wells
					(1)San Juan
			 wellsThere is authorized to be appropriated to the Secretary for
			 the construction or rehabilitation and operation and maintenance of conjunctive
			 use wells under section 306(b) $30,000,000, as adjusted under paragraph (3),
			 for the period of fiscal years 2009 through 2019.
					(2)Wells in the little
			 Colorado and rio grande basinsThere are authorized to be
			 appropriated to the Secretary for the construction or rehabilitation and
			 operation and maintenance of conjunctive use wells under section 306(c) such
			 sums as are necessary for the period of fiscal years 2009 through 2024.
					(3)AdjustmentsThe
			 amount under paragraph (1) shall be adjusted by such amounts as may be required
			 by reason of changes since 2008 in construction costs, as indicated by
			 engineering cost indices applicable to the types of construction or
			 rehabilitation involved.
					(4)Nonreimbursable
			 expendituresAmounts made available under paragraphs (1) and (2)
			 shall be nonreimbursable to the United States.
					(5)UseIn
			 addition to the uses authorized under paragraphs (1) and (2), amounts made
			 available under that paragraph may be used for the conduct of related
			 activities to comply with Federal environmental laws.
					(6)LimitationAppropriations
			 authorized under paragraph (1) shall not be used for operation or maintenance
			 of any conjunctive use wells at a time in excess of 3 years after the well is
			 declared substantially complete.
					(c)San Juan River
			 Irrigation Projects
					(1)In
			 generalThere are authorized to be appropriated to the
			 Secretary—
						(A)to carry out section
			 307(a)(1), not more than $7,700,000, as adjusted under paragraph (2), for the
			 period of fiscal years 2009 through 2015, to remain available until expended;
			 and
						(B)to carry out section
			 307(a)(2), not more than $15,400,000, as adjusted under paragraph (2), for the
			 period of fiscal years 2009 through 2018, to remain available until
			 expended.
						(2)AdjustmentThe
			 amounts made available under paragraph (1) shall be adjusted by such amounts as
			 may be required by reason of changes since January 1, 2004, in construction
			 costs, as indicated by engineering cost indices applicable to the types of
			 construction involved in the rehabilitation.
					(3)Nonreimbursable
			 expendituresAmounts made available under this subsection shall
			 be nonreimbursable to the United States.
					(d)Other irrigation
			 projectsThere are authorized to be appropriated to the Secretary
			 to carry out section 308 $11,000,000 for the period of fiscal years 2009
			 through 2018.
				(e)Cultural
			 resources
					(1)In
			 generalThe Secretary may use not more than 2 percent of amounts
			 made available under subsections (a), (b), and (c) for the survey, recovery,
			 protection, preservation, and display of archaeological resources in the area
			 of a Project facility or conjunctive use well.
					(2)Nonreimbursable
			 expendituresAny amounts made available under paragraph (1) shall
			 be nonreimbursable.
					(f)Fish and wildlife
			 facilities
					(1)In
			 generalIn association with the development of the Project, the
			 Secretary may use not more than 4 percent of amounts made available under
			 subsections (a), (b), and (c) to purchase land and construct and maintain
			 facilities to mitigate the loss of, and improve conditions for the propagation
			 of, fish and wildlife if any such purchase, construction, or maintenance will
			 not affect the operation of any water project or use of water.
					(2)Nonreimbursable
			 expendituresAny amounts expended under paragraph (1) shall be
			 nonreimbursable.
					IVNavajo Nation water
			 rights
			401.Agreement
				(a)Agreement
			 approval
					(1)Approval by
			 congressExcept to the extent that any provision of the Agreement
			 conflicts with this Act, Congress approves, ratifies, and confirms the
			 Agreement (including any amendments to the Agreement that are executed to make
			 the Agreement consistent with this Act).
					(2)Execution by
			 secretaryThe Secretary shall enter into the Agreement to the
			 extent that the Agreement does not conflict with this Act, including—
						(A)any exhibits to the
			 Agreement requiring the signature of the Secretary; and
						(B)any amendments to the
			 Agreement necessary to make the Agreement consistent with this Act.
						(3)Authority of
			 secretaryThe Secretary may carry out any action that the
			 Secretary determines is necessary or appropriate to implement the Agreement,
			 the Contract, and this section.
					(4)Administration of
			 navajo reservoir releasesThe State of New Mexico may administer
			 water that has been released from storage in Navajo Reservoir in accordance
			 with subparagraph 9.1 of the Agreement.
					(b)Water available under
			 contract
					(1)Quantities of water
			 available
						(A)In
			 generalWater shall be made available annually under the Contract
			 for projects in the State of New Mexico supplied from the Navajo Reservoir and
			 the San Juan River (including tributaries of the River) under New Mexico State
			 Engineer File Numbers 2849, 2883, and 3215 in the quantities described in
			 subparagraph (B).
						(B)Water
			 quantitiesThe quantities of water referred to in subparagraph
			 (A) are as follows:
							
								
								
									
										Diversion
					 (acre-feet/year)Depletion (acre-feet/year)
										
									
									
										Navajo Indian
					 Irrigation Project508,000270,000
										
										Navajo-Gallup Water
					 Supply Project22,65020,780
										
										Animas-La Plata
					 Project4,6802,340
										
										Total535,330293,120
										
									
								
							
						(C)Maximum
			 quantityA diversion of water to the Nation under the Contract
			 for a project described in subparagraph (B) shall not exceed the quantity of
			 water necessary to supply the amount of depletion for the project.
						(D)Terms, conditions, and
			 limitationsThe diversion and use of water under the Contract
			 shall be subject to and consistent with the terms, conditions, and limitations
			 of the Agreement, this Act, and any other applicable law.
						(2)Amendments to
			 contractThe Secretary, with the consent of the Nation, may amend
			 the Contract if the Secretary determines that the amendment is—
						(A)consistent with the
			 Agreement; and
						(B)in the interest of
			 conserving water or facilitating beneficial use by the Nation or a
			 subcontractor of the Nation.
						(3)Rights of the
			 NationThe Nation may, under the Contract—
						(A)use tail water,
			 wastewater, and return flows attributable to a use of the water by the Nation
			 or a subcontractor of the Nation if—
							(i)the depletion of water
			 does not exceed the quantities described in paragraph (1); and
							(ii)the use of tail water,
			 wastewater, or return flows is consistent with the terms, conditions, and
			 limitations of the Agreement, and any other applicable law; and
							(B)change a point of
			 diversion, change a purpose or place of use, and transfer a right for depletion
			 under this Act (except for a point of diversion, purpose or place of use, or
			 right for depletion for use in the State of Arizona under section
			 303(b)(2)(D)), to another use, purpose, place, or depletion in the State of New
			 Mexico to meet a water resource or economic need of the Nation if—
							(i)the change or transfer is
			 subject to and consistent with the terms of the Agreement, the Partial Final
			 Decree described in paragraph 3.0 of the Agreement, the Contract, and any other
			 applicable law; and
							(ii)a change or transfer of
			 water use by the Nation does not alter any obligation of the United States, the
			 Nation, or another party to pay or repay project construction, operation,
			 maintenance, or replacement costs under this Act and the Contract.
							(c)Subcontracts
					(1)In general
						(A)Subcontracts between
			 nation and third partiesThe Nation may enter into subcontracts
			 for the delivery of Project water under the Contract to third parties for any
			 beneficial use in the State of New Mexico (on or off land held by the United
			 States in trust for the Nation or a member of the Nation or land held in fee by
			 the Nation).
						(B)Approval
			 requiredA subcontract entered into under subparagraph (A) shall
			 not be effective until approved by the Secretary in accordance with this
			 subsection and the Contract.
						(C)SubmittalThe
			 Nation shall submit to the Secretary for approval or disapproval any
			 subcontract entered into under this subsection.
						(D)DeadlineThe
			 Secretary shall approve or disapprove a subcontract submitted to the Secretary
			 under subparagraph (C) not later than the later of—
							(i)the date that is 180 days
			 after the date on which the subcontract is submitted to the Secretary;
			 and
							(ii)the date that is 60 days
			 after the date on which a subcontractor complies with—
								(I)section 102(2)(C) of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)); and
								(II)any other requirement of
			 Federal law.
								(E)EnforcementA
			 party to a subcontract may enforce the deadline described in subparagraph (D)
			 under section 1361 of title 28, United States Code.
						(F)Compliance with other
			 lawA subcontract described in subparagraph (A) shall comply with
			 the Agreement, the Partial Final Decree described in paragraph 3.0 of the
			 Agreement, and any other applicable law.
						(G)No
			 liabilityThe Secretary shall not be liable to any party,
			 including the Nation, for any term of, or any loss or other detriment resulting
			 from, a lease, contract, or other agreement entered into pursuant to this
			 subsection.
						(2)Alienation
						(A)Permanent
			 alienationThe Nation shall not permanently alienate any right
			 granted to the Nation under the Contract.
						(B)Maximum
			 termThe term of any water use subcontract (including a renewal)
			 under this subsection shall be not more than 99 years.
						(3)Nonintercourse Act
			 complianceThis subsection—
						(A)provides congressional
			 authorization for the subcontracting rights of the Nation; and
						(B)is deemed to fulfill any
			 requirement that may be imposed by section 2116 of the Revised Statutes (25
			 U.S.C. 177).
						(4)ForfeitureThe
			 nonuse of the water supply secured by a subcontractor of the Nation under this
			 subsection shall not result in forfeiture, abandonment, relinquishment, or
			 other loss of any part of a right decreed to the Nation under the Contract or
			 this section.
					(5)No per capita
			 paymentsNo part of the revenue from a water use subcontract
			 under this subsection shall be distributed to any member of the Nation on a per
			 capita basis.
					(d)Water leases not
			 requiring subcontracts
					(1)Authority of
			 nation
						(A)In
			 generalThe Nation may lease, contract, or otherwise transfer to
			 another party or to another purpose or place of use in the State of New Mexico
			 (on or off land that is held by the United States in trust for the Nation or a
			 member of the Nation or held in fee by the Nation) a water right that—
							(i)is decreed to the Nation
			 under the Agreement; and
							(ii)is not subject to the
			 Contract.
							(B)Compliance with other
			 lawIn carrying out an action under this subsection, the Nation
			 shall comply with the Agreement, the Partial Final Decree described in
			 paragraph 3.0 of the Agreement, the Supplemental Partial Final Decree described
			 in paragraph 4.0 of the Agreement, and any other applicable law.
						(2)Alienation; maximum
			 term
						(A)AlienationThe
			 Nation shall not permanently alienate any right granted to the Nation under the
			 Agreement.
						(B)Maximum
			 termThe term of any water use lease, contract, or other
			 arrangement (including a renewal) under this subsection shall be not more than
			 99 years.
						(3)No
			 liabilityThe Secretary shall not be liable to any party,
			 including the Nation, for any term of, or any loss or other detriment resulting
			 from, a lease, contract, or other agreement entered into pursuant to this
			 subsection.
					(4)Nonintercourse act
			 complianceThis subsection—
						(A)provides congressional
			 authorization for the lease, contracting, and transfer of any water right
			 described in paragraph (1)(A); and
						(B)is deemed to fulfill any
			 requirement that may be imposed by the provisions of section 2116 of the
			 Revised Statutes (25 U.S.C. 177).
						(5)ForfeitureThe
			 nonuse of a water right of the Nation by a lessee or contractor to the Nation
			 under this subsection shall not result in forfeiture, abandonment,
			 relinquishment, or other loss of any part of a right decreed to the Nation
			 under the Contract or this section.
					(e)Nullification
					(1)Deadlines
						(A)In
			 generalIn carrying out this section, the following deadlines
			 apply with respect to implementation of the Agreement:
							(i)AgreementNot
			 later than December 31, 2009, the Secretary shall execute the Agreement.
							(ii)ContractNot
			 later than December 31, 2009, the Secretary and the Nation shall execute the
			 Contract.
							(iii)Partial final
			 decreeNot later than December 31, 2012, the court in the stream
			 adjudication shall have entered the Partial Final Decree described in paragraph
			 3.0 of the Agreement.
							(iv)Fruitland-Cambridge
			 irrigation projectNot later than December 31, 2015, the
			 rehabilitation construction of the Fruitland-Cambridge Irrigation Project
			 authorized under section 307(a)(1) shall be completed.
							(v)Supplemental partial
			 final decreeNot later than December 31, 2015, the court in the
			 stream adjudication shall enter the Supplemental Partial Final Decree described
			 in subparagraph 4.0 of the Agreement.
							(vi)Hogback-Cudei
			 Irrigation ProjectNot later than December 31, 2018, the
			 rehabilitation construction of the Hogback-Cudei Irrigation Project authorized
			 under section 307(a)(2) shall be completed.
							(vii)Trust
			 fundNot later than December 31, 2019, the United States shall
			 make all deposits into the Trust Fund under section 402.
							(viii)Conjunctive
			 wellsNot later than December 31, 2019, the funds authorized to
			 be appropriated under section 309(b)(1) for the conjunctive use wells
			 authorized under section 306(b) should be appropriated.
							(ix)Navajo-Gallup Water
			 Supply ProjectNot later than December 31, 2024, the construction
			 of all Project facilities shall be completed.
							(B)ExtensionA
			 deadline described in subparagraph (A) may be extended if the Nation, the
			 United States (acting through the Secretary), and the State of New Mexico
			 (acting through the New Mexico Interstate Stream Commission) agree that an
			 extension is reasonably necessary.
						(2)Revocability of
			 agreement, contract and authorizations
						(A)PetitionIf
			 the Nation determines that a deadline described in paragraph (1)(A) is not
			 substantially met, the Nation may submit to the court in the stream
			 adjudication a petition to enter an order terminating the Agreement and
			 Contract.
						(B)TerminationOn
			 issuance of an order to terminate the Agreement and Contract under subparagraph
			 (A)—
							(i)the Trust Fund shall be
			 terminated;
							(ii)the balance of the Trust
			 Fund shall be deposited in the general fund of the Treasury;
							(iii)the authorizations for
			 construction and rehabilitation of water projects under this Act shall be
			 revoked and any Federal activity related to that construction and
			 rehabilitation shall be suspended; and
							(iv)this title and titles I
			 and III shall be null and void.
							(3)Conditions not causing
			 nullification of settlement
						(A)In
			 generalIf a condition described in subparagraph (B) occurs, the
			 Agreement and Contract shall not be nullified or terminated.
						(B)ConditionsThe
			 conditions referred to in subparagraph (A) are as follows:
							(i)A lack of right to divert
			 at the capacities of conjunctive use wells constructed or rehabilitated under
			 section 306.
							(ii)A failure—
								(I)to determine or resolve
			 an accounting of the use of water under this Act in the State of
			 Arizona;
								(II)to obtain a necessary
			 water right for the consumptive use of water in Arizona;
								(III)to contract for the
			 delivery of water for use in Arizona; or
								(IV)to construct and operate
			 a lateral facility to deliver water to a community of the Nation in Arizona,
			 under the Project.
								(f)Effect on rights of
			 Indian tribes
					(1)In
			 generalExcept as provided in paragraph (2), nothing in the
			 Agreement, the Contract, or this section quantifies or adversely affects the
			 land and water rights, or claims or entitlements to water, of any Indian tribe
			 or community other than the rights, claims, or entitlements of the Nation in,
			 to, and from the San Juan River Basin in the State of New Mexico.
					(2)ExceptionThe
			 right of the Nation to use water under water rights the Nation has in other
			 river basins in the State of New Mexico shall be forborne to the extent that
			 the Nation supplies the uses for which the water rights exist by diversions of
			 water from the San Juan River Basin under the Project consistent with
			 subparagraph 9.13 of the Agreement.
					402.Trust Fund
				(a)EstablishmentThere
			 is established in the Treasury a fund to be known as the Navajo Nation
			 Water Resources Development Trust Fund, consisting of—
					(1)such amounts as are
			 appropriated to the Trust Fund under subsection (f); and
					(2)any interest earned on
			 investment of amounts in the Trust Fund under subsection (d).
					(b)Use of
			 fundsThe Nation may use amounts in the Trust Fund—
					(1)to investigate,
			 construct, operate, maintain, or replace water project facilities, including
			 facilities conveyed to the Nation under this Act and facilities owned by the
			 United States for which the Nation is responsible for operation, maintenance,
			 and replacement costs; and
					(2)to investigate,
			 implement, or improve a water conservation measure (including a metering or
			 monitoring activity) necessary for the Nation to make use of a water right of
			 the Nation under the Agreement.
					(c)ManagementThe
			 Secretary shall manage the Trust Fund, invest amounts in the Trust Fund, and
			 make amounts available from the Trust Fund for distribution to the Nation in
			 accordance with the American Indian Trust Fund Management Reform Act of 1994
			 (25 U.S.C. 4001 et seq.).
				(d)Investment of the Trust
			 FundThe Secretary shall invest amounts in the Trust Fund in
			 accordance with—
					(1)the Act of April 1, 1880
			 (25 U.S.C. 161);
					(2)the first section of the
			 Act of June 24, 1938 (25 U.S.C. 162a); and
					(3)the American Indian Trust
			 Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.).
					(e)Conditions for
			 expenditures and withdrawals
					(1)Tribal management
			 plan
						(A)In
			 generalSubject to paragraph (7), on approval by the Secretary of
			 a tribal management plan in accordance with the American Indian Trust Fund
			 Management Reform Act of 1994 (25 U.S.C. 4001 et seq.), the Nation may withdraw
			 all or a portion of the amounts in the Trust Fund.
						(B)RequirementsIn
			 addition to any requirements under the American Indian Trust Fund Management
			 Reform Act of 1994 (25 U.S.C. 4001 et seq.), the tribal management plan shall
			 require that the Nation only use amounts in the Trust Fund for the purposes
			 described in subsection (b), including the identification of water conservation
			 measures to be implemented in association with the agricultural water use of
			 the Nation.
						(2)EnforcementThe
			 Secretary may take judicial or administrative action to enforce the provisions
			 of any tribal management plan to ensure that any amounts withdrawn from the
			 Trust Fund are used in accordance with this Act.
					(3)No
			 liabilityNeither the Secretary nor the Secretary of the Treasury
			 shall be liable for the expenditure or investment of any amounts withdrawn from
			 the Trust Fund by the Nation.
					(4)Expenditure
			 plan
						(A)In
			 generalThe Nation shall submit to the Secretary for approval an
			 expenditure plan for any portion of the amounts in the Trust Fund made
			 available under this section that the Nation does not withdraw under this
			 subsection.
						(B)DescriptionThe
			 expenditure plan shall describe the manner in which, and the purposes for
			 which, funds of the Nation remaining in the Trust Fund will be used.
						(C)ApprovalOn
			 receipt of an expenditure plan under subparagraph (A), the Secretary shall
			 approve the plan if the Secretary determines that the plan is reasonable and
			 consistent with this Act.
						(5)Annual
			 reportThe Nation shall submit to the Secretary an annual report
			 that describes any expenditures from the Trust Fund during the year covered by
			 the report.
					(6)LimitationNo
			 portion of the amounts in the Trust Fund shall be distributed to any Nation
			 member on a per capita basis.
					(7)ConditionsAny
			 amount authorized to be appropriated to the Trust Fund under subsection (f)
			 shall not be available for expenditure or withdrawal—
						(A)before December 31, 2019;
			 and
						(B)until the date on which
			 the court in the stream adjudication has entered—
							(i)the Partial Final Decree;
			 and
							(ii)the Supplemental Partial
			 Final Decree.
							(f)Authorization of
			 appropriationsThere are authorized to be appropriated for
			 deposit in the Trust Fund—
					(1)$6,000,000 for each of
			 fiscal years 2009 through 2013; and
					(2)$4,000,000 for each of
			 fiscal years 2014 through 2018.
					403.Waivers and
			 releases
				(a)Claims by the Nation
			 and the United StatesThe Nation, on behalf of itself and members
			 of the Nation (other than members in the capacity of the members as allottees),
			 and the United States, acting through the Secretary and in the capacity of the
			 United States as trustee for the Nation, shall each execute a waiver and
			 release of—
					(1)all claims for water
			 rights in, or for waters of, the San Juan River Basin in the State of New
			 Mexico that the Nation, or the United States as trustee for the Nation,
			 asserted, or could have asserted, in the San Juan River adjudication or in any
			 other court proceeding;
					(2)all claims that the
			 Nation, or the United States as trustee for the Nation, has asserted or could
			 assert for any damage, loss, or injury to water rights or claims of
			 interference, diversion, or taking of water in the San Juan Basin in the State
			 of New Mexico that, regardless of whether the damage, loss, or injury is
			 unanticipated, unexpected, or unknown—
						(A)accrued at any time
			 before or on the effective date of the waiver and release under subsection (d);
			 and
						(B)may or may not be more
			 numerous or more serious than is understood or expected; and
						(3)all claims of any damage,
			 loss, or injury or for injunctive or other relief because of the condition of
			 or changes in water quality related to, or arising out of, the exercise of
			 water rights.
					(b)Claims by the Nation
			 against the United StatesThe Nation, on behalf of itself and its
			 members (other than members in the capacity of the members as allottees), shall
			 execute a waiver and release of—
					(1)all causes of action that
			 the Nation or the members of the Nation (other than members in the capacity of
			 the members as allottees) may have against the United States or any agencies or
			 employees of the United States, arising out of claims for water rights in, or
			 waters of, the San Juan River Basin in the State of New Mexico that the United
			 States asserted, or could have asserted, in the stream adjudication or other
			 court proceeding;
					(2)all claims for any
			 damage, loss, or injury to water rights, claims of interference, diversion or
			 taking of water, or failure to protect, acquire, or develop water or water
			 rights for land within the San Juan Basin in the State of New Mexico that,
			 regardless whether the damage, loss, or injury is unanticipated, unexpected, or
			 unknown—
						(A)accrued at any time
			 before or on the effective date of the waiver and release under subsection (d);
			 and
						(B)may or may not be more
			 numerous or more serious than is understood or expected; and
						(3)all claims arising out
			 of, resulting from, or relating in any manner to the negotiation, execution or
			 adoption of the Agreement, the Contract, or this Act (including any specific
			 terms and provisions of the Agreement, the Contract, or this Act) that the
			 Nation may have against the United States or any agencies or employees of the
			 United States.
					(c)Reservation of
			 claimsNotwithstanding subsections (a) and (b), the Nation and
			 the members of the Nation (including members in the capacity of the members as
			 allottees) and the United States, as trustee for the Nation and allottees,
			 shall retain—
					(1)all claims for water
			 rights or injuries to water rights arising out of activities occurring outside
			 the San Juan River Basin in the State of New Mexico, subject to paragraphs 8.0,
			 9.3, 9.12, 9.13 and 13.9 of the Agreement;
					(2)all claims for
			 enforcement of the Agreement, the Contract, the Partial Final Decree, the
			 Supplemental Partial Final Decree, or this Act, through any legal and equitable
			 remedies available in any court of competent jurisdiction;
					(3)all rights to use and
			 protect water rights acquired pursuant to State law after the effective date of
			 the waivers and releases described in subsection (d);
					(4)all claims relating to
			 activities affecting the quality of water not related to the exercise of water
			 rights; and
					(5)all rights, remedies,
			 privileges, immunities, and powers not specifically waived and released under
			 the terms of the Agreement or this Act.
					(d)Effective date
					(1)In
			 generalThe waivers and releases described in subsection (a)
			 shall be effective on the date on which the Secretary publishes in the Federal
			 Register a statement of findings documenting that each of the deadlines
			 described in section 401(e)(1) have been met.
					(2)DeadlineIf
			 the deadlines in section 401(e)(1)(A) have not been met by the later of March
			 1, 2025, or the date of any extension under section 401(e)(1)(B)—
						(A)the waivers and releases
			 described in subsection (a) shall be of no effect; and
						(B)section 401(e)(2)(B)
			 shall apply.
						404.Water rights held in
			 trustA tribal water right
			 adjudicated and described in paragraph 3.0 of the Partial Final Decree and in
			 paragraph 3.0 of the Supplemental Partial Final Decree shall be held in trust
			 by the United States on behalf of the Nation.
			
	
		June 25, 2008
		Reported with an amendment
	
